Exhibit 10.6

LEASE BETWEEN

ARMSTRONG WORLD INDUSTRIES, INC.

AND

ARMSTRONG FLOORING, INC.

DATED AS OF APRIL 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE

 

     Page No.  

Article 1 PREMISES; TERM

     1   

Article 2 OCCUPANCY

     2   

Article 3 RENT

     3   

Article 4 DEFINITIONS

     3   

Article 5 ADJUSTMENTS OF RENT

     4   

Article 6 LATE PAYMENT CHARGE

     12   

Article 7 ALTERATIONS

     13   

Article 8 REPAIRS; SERVICES PROVIDED BY LANDLORD

     16   

Article 9 REQUIREMENTS OF LAW, FIRE INSURANCE, FLOOR LOAD

     20   

Article 10 SUBORDINATION

     21   

Article 11 PROPERTY LOSS, DAMAGE, REIMBURSEMENT, INDEMNITY

     22   

Article 12 DESTRUCTION, FIRE AND OTHER CASUALTY

     24   

Article 13 EMINENT DOMAIN

     26   

Article 14 ASSIGNMENT, SUBLETTING, ETC.

     26   

Article 15 ACCESS TO PREMISES

     29   

Article 16 VAULT, VAULT SPACE, AREA

     31   

Article 17 BANKRUPTCY

     31   

Article 18 DEFAULT

     32   

Article 19 REMEDIES OF LANDLORD AND WAIVER OF REDEMPTION

     33   

Article 20 FEES AND EXPENSES

     34   

Article 21 NO REPRESENTATIONS BY LANDLORD

     35   

Article 22 END OF TERM

     35   

Article 23 QUIET ENJOYMENT

     35   

Article 24 NO WAIVER

     36   

Article 25 DISPUTE RESOLUTION; WAIVER OF TRIAL BY JURY

     36   

Article 26 INABILITY TO PERFORM

     37   

Article 27 CAPTIONS

     37   

Article 28 ADJACENT EXCAVATION – SHORING

     38   

Article 29 COMPLIANCE

     38   

Article 30 SUCCESSORS AND ASSIGNS

     38   

Article 31 INSURANCE

     38   

Article 32 BROKERAGE

     39   

Article 33 ESTOPPEL CERTIFICATE

     39   

Article 34 HOLDING OVER

     40   

Article 35 NOTICES

     41   

Article 36 EXISTING FF&E

     42   

Article 37 CERTAIN RIGHTS RESERVED TO LANDLORD

     42   

Article 38 HAZARDOUS MATERIALS

     43   

Article 39 SIGNAGE

     44   

Article 40 LICENSED AREA

     44   

Article 41 MISCELLANEOUS

     47   

 

i



--------------------------------------------------------------------------------

EXHIBIT A-1 and A-2 – DESCRIPTION OF PREMISES EXHIBIT B – COMMON AREAS EXHIBIT C
– EXISTING VACANT SPACE EXHIBIT D – OTHER PROPERTY EXHIBIT E – EXCLUDED FF&E
EXHIBIT F-1, F-2 and F-3 – DESCRIPTION OF LICENSED SPACE EXHIBIT G- DATA CENTER
LICENSED SPACE SCHEDULE 5.1 – BASE YEAR OPERATING EXPENSE STATEMENT SCHEDULE
40.2(B) – DESIGNATED TENANT REPRESENTATIVES

 

ii



--------------------------------------------------------------------------------

AGREEMENT OF LEASE

This AGREEMENT OF LEASE, dated as of April 1, 2016 (this “Lease”), between
Armstrong World Industries, Inc., a Pennsylvania corporation, having an address
at 2500 Columbia Avenue, Building 5, Lancaster, PA 17603, party of the first
part (hereinafter referred to as “Landlord”), and Armstrong Flooring, Inc., a
Delaware corporation, having an address at 2500 Columbia Avenue, Building 701,
Lancaster, PA 17603, party of the second part (hereinafter referred to as
“Tenant”).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement, dated
as of April 1, 2016 (the “Separation and Distribution Agreement”), by and
between Landlord and Tenant, Landlord desires to lease the Premises (as
hereinafter defined) to Tenant and Tenant desires to lease the Premises from
Landlord upon the terms set forth in this Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

PREMISES; TERM

1.1 Landlord hereby leases to Tenant and Tenant hereby hires from Landlord, upon
and subject to the terms, covenants, provisions and conditions of this Lease,
the following premises located within the Campus (as hereinafter defined)
consisting of (i) the entire Buildings (as hereinafter defined) identified on
Exhibit A-1 attached hereto and made a part hereof and (ii) portions of certain
Buildings identified on Exhibit A-2 and made a part hereof, in each case,
together with all Premises FF&E (as defined below) located thereon (collectively
the “Premises”, and together with the land and all other improvements thereon,
the “Property”). Subject to the terms of this Lease, Tenant shall have the
non-exclusive right to use, in common with Landlord and other tenants and each
of their agents, guests and invitees, (i) the parking areas, exterior plazas,
entrances, roadways and walkways located within the Campus and (ii) the common
areas of the Buildings described on Exhibit B attached hereto, including,
without limitation, the stairways, hallways, restrooms, lobbies, patios,
elevators, corridors, the meeting rooms, the fitness center, the cafeteria, the
auditorium, the loading docks and the product display areas located therein
(collectively, the “Common Areas”).

1.2 The term (the “Term”) of this Lease shall commence on the date hereof (the
“Commencement Date”), and end on the date (as the same may be extended pursuant
to the terms hereof, the “Expiration Date”) which is the last day of the month
preceding the month in which occurs the fifth (5th) anniversary of the
Commencement Date (the “Initial Expiration Date”) or until such Term shall
sooner cease and terminate as herein provided. Tenant shall have the option (the
“6th Year Renewal Option”) to extend the Term until the sixth (6th) anniversary
of the Commencement Date, which option shall be exercised upon delivery of
written notice to Landlord on or prior to the fourth (4th) anniversary of the
Commencement Date. After the 6th Year Renewal Option is exercised, the Term
shall thereafter automatically renew for successive



--------------------------------------------------------------------------------

one (1) year periods (each a “Renewal Term”), unless either Landlord or Tenant
delivers written notice of non-renewal to the other party on or before (i) with
respect to the first Renewal Term, twelve (12) months prior to Initial
Expiration Date and (ii) with respect to any subsequent Renewal Term, eighteen
(18) months prior to the expiration of the then current Renewal Term. This
Lease, if and as so extended during the Renewal Term, shall be upon the same
terms and conditions as contained in this Lease, except for the Term.

ARTICLE 2

OCCUPANCY

2.1 Tenant agrees to use and occupy the Premises and the Licensed Space (as
defined below) in a manner that is consistent with the uses made of the Premises
during the twelve (12) month period immediately prior to the Commencement Date
(each a “Permitted Use” and collectively, the “Permitted Uses”) and for no other
purpose whatsoever. For the avoidance of doubt, the parties agree and
acknowledge that the testing of products on the existing flooring manufacturing
pilot line located within the Premises and/or the Licensed Space in connection
with the research and development components of Tenant’s business shall be a
Permitted Use hereunder, but in no event shall finished production manufacturing
be permitted on any portion of the Premises or the Licensed Space.

2.2 Tenant will not make or permit to be made any use of the Premises, the
Common Areas, the Licensed Space or any part thereof (i) which would violate any
of the covenants, agreements, terms, provisions and conditions of this Lease,
(ii) which would violate the provisions of any service agreements relating to
the Premises or the Licensed Space in a manner inconsistent with past practices
at the Premises and Licensed Space, (iii) which is forbidden by Legal
Requirements (as hereinafter defined), (iv) which may be dangerous to life,
limb, or property, (v) which may invalidate or increase the premium cost of any
policy of insurance carried on the Campus or concerning its operation,
(vi) which will suffer or permit the Premises, the Common Areas, the Licensed
Space or any part thereof to be used in any manner, or anything to be brought
into or kept therein, which, in the reasonable judgment of Landlord, shall in
any way impair or tend to impair the character, reputation or appearance of the
Campus, or (vii) which would impair or interfere, other than to a de minimis
extent, or tend to impair or interfere, other than to a de minimis extent, with
any of the services performed by Landlord for the Campus or which will interfere
with or disturb other tenants or users. Landlord makes no representation as to
the condition of the Premises, the Common Areas or the Licensed Space except as
otherwise expressly provided in this Lease, and Tenant agrees to accept the same
subject to violations whether or not of record. Tenant will not at any time use
or occupy the Premises, the Common Areas or the Licensed Space or permit same to
be used or occupied in violation of the certificate of occupancy for the
applicable Building in which such Premises, Common Areas or Licensed Space is
located. Landlord agrees that it will not amend the current certificate of
occupancy to preclude the use of the Premises for the Permitted Use applicable
thereto.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

RENT

3.1 During the Term, Tenant shall pay minimum annual rent (the “Minimum Rent”)
of $5,622,900.00 per annum, together with all other sums of money as shall
become due and payable by Tenant under this Lease (hereinafter called
“additional rent” or “Additional Rent”) which Tenant agrees to pay in lawful
money of the United States of America which shall be legal tender in payment of
all debts and dues, public and private, at the time of payment, in equal monthly
installments in advance on the first day of each month during said term, at the
office of Landlord or such other place as Landlord may designate in writing,
without any set off or deduction whatsoever, except that Tenant shall pay the
first monthly installment(s) on the execution hereof. The Minimum Rent and
Additional Rent are collectively referred to herein as the “rent”.

3.2 If the payment of Minimum Rent hereunder shall commence on any day other
than the first day of a calendar month, then the Minimum Rent for such calendar
month shall be prorated on a per diem basis, and any excess amount paid on the
execution of this Lease shall be credited to the Minimum Rent for the next
calendar month.

3.3 In the event Landlord leases all or any portion of the space identified on
Exhibit C attached hereto to a third party (a “Third Party Lease”) Tenant shall
be entitled to a credit against the Minimum Rent and Additional Rent payable by
Tenant hereunder by an amount equal to Tenant’s Proportionate Share of any Net
Third Party Rents actually received by Landlord, as shown on Landlord’s
Operating Statement in accordance with the terms set forth in Section 5.3(c).
For purposes of this Section 3.3, the term “Net Third Party Rents” shall mean
all rents, additional charges or other consideration payable under a Third Party
Lease which are in excess of any brokerage commissions, tenant allowances, free
rent, landlord alterations, reimbursements, reasonable attorney’s fees and other
costs and expenses incurred by Landlord in connection with such Third Party
Lease amortized over the term of such Third Party Lease. In no event shall
unforfeited security deposits be considered Net Third Party Rents.

ARTICLE 4

DEFINITIONS

The following definitions shall have the meanings set forth below:

4.1 “Building” shall mean each of the buildings located within the Campus.

4.2 “Business Days” or “business days” shall mean all days other than a
Saturday, a Sunday or a day on which banking institutions are generally
authorized or required by law to close in the United States or Lancaster,
Pennsylvania.

4.3 “Campus” shall mean the multi-building campus located at 2500 Columbia
Avenue, Lancaster, Pennsylvania consisting of (i) the Property, (ii) the Common
Areas and (iii) the Buildings (or portions of Buildings) identified on Exhibit D
attached hereto which contain service and/or mechanical facilities or are
otherwise used and/or occupied by Landlord and/or

 

3



--------------------------------------------------------------------------------

one or more of its designees. For the avoidance of doubt, the term “Campus”
shall not include any portion of the unimproved land consisting of approximately
four hundred (400) acres that is located adjacent to the multi-building campus
and is currently used for agricultural purposes.

4.4 “Interest Rate” shall mean the annual interest rate that is three
(3%) percent per annum above the then published prime interest rate upon
unsecured loans charged by JP Morgan Chase Bank (or any successor thereto) on
loans of 90 days (the “Prime Rate”).

4.5 “Landlord” shall mean only the then-Landlord under this Lease, and not any
prior “Landlord” so that in the event of any transfer or transfers of title to
the Buildings or of Landlord’s interest in this Lease, the transferor shall be
and hereby is automatically relieved and freed of all obligations of Landlord
under this Lease accruing after such transfer provided that such transferee
shall assume such obligations.

4.6 “Legal Requirements” shall mean any national, supranational, federal, state,
provincial, local or similar laws (including common law), statute, code, order,
ordinance, rule, regulation, treaty (including any income tax treaty), license,
permit, authorization, approval, consent, decree, injunction, binding judicial
or administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority (as defined in the
Separation and Distribution Agreement).

ARTICLE 5

ADJUSTMENTS OF RENT

5.1 Definitions as used herein:

(a) “Taxes” shall mean (1) the amount finally determined to be legally payable,
by legal proceedings or otherwise, of all real estate taxes or other taxes
imposed in substitution thereof, assessments (including for any business
improvement district), and other governmental impositions and charges of every
kind whatsoever, nonrecurring as well as recurring, special or extraordinary as
well as ordinary, foreseen and unforeseen, and each and every installment
thereof, which shall be levied, assessed or imposed, or become due and payable
or become liens upon, or arise in connection with the use, occupancy or
possession of, the Campus or any part thereof or interest therein during the
term of this Lease, and (2) all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Landlord in contesting the
assessment of the Campus for real estate tax purposes or in otherwise contesting
the amount of any of the real estate taxes or other governmental charges
described above. If, due to a change in the method of taxation, a new or
additional tax, however designated, shall be levied against Landlord, and/or the
Campus, in addition to or in substitution, in whole or in part, for any tax
which would otherwise constitute “Taxes”, or in lieu of additional Taxes, such
tax or imposition shall be deemed for the purposes hereof to be included within
the term “Taxes”. “Taxes” shall not include (i) any succession, gains,
recording, income, franchise, transfer, inheritance, capital stock, excise,
excess profits, occupancy or rent, gift, estate, foreign ownership or control,
payroll or stamp tax of Landlord or any superior party (except as expressly set
forth in the preceding sentence), (ii) any other tax, assessment, charge or levy
on the rent reserved under this Lease (other than any commercial occupancy taxes
payable by Tenant) or (iii) any other tax, assessment, imposition or other
charge that is levied, assessed or imposed upon any portion of the land or
improvements that do not comprise the Campus.

 

4



--------------------------------------------------------------------------------

(b) “Tax Base” shall mean the Taxes for the fiscal year commencing on July 1,
2015 and ending on June 30, 2016.

(c) “Tenant’s Proportionate Share” shall mean forty-seven percent (47%).

(d) “Tax Year” shall mean each period of twelve months, commencing on the first
day of July, in which occurs any part of the Term or such other period as may
hereafter be adopted as the fiscal year for real estate tax purposes in
Lancaster, Pennsylvania.

(e) “Landlord’s Tax Statement” shall mean an annual statement setting forth the
amount payable by Tenant for a specified Tax Year pursuant to this Article 5.

(f) “Base Operating Expenses” shall mean Operating Expenses for the 2015
calendar year. Attached hereto as Schedule 5.1 for informational purposes only
is a statement setting forth the major line item expenses included in Landlord’s
calculation of the Base Operating Expenses which Tenant has reviewed and
approved.

5.2 Payments – Tax Escalations.

(a) If Taxes payable in any Tax Year shall exceed the Tax Base, Tenant shall pay
as Additional Rent a sum (hereinafter referred to as “Tenant’s Tax Payment”)
equal to Tenant’s Proportionate Share of the amount by which the Taxes for such
Tax Year exceed the Tax Base in accordance with the terms of this Section 5.2.

(b) At any time before or after the commencement of any Tax Year, Landlord may
furnish to Tenant a statement (the “Estimated Tax Statement”) of Landlord’s
reasonable estimate of Tenant’s Tax Payment for such Tax Year (the “Tenant’s
Estimated Tax Payment”). The Estimated Tax Statement shall be accompanied by a
copy of the tax statement or bill for the Taxes or all components thereof. If
Landlord delivers to Tenant an Estimated Tax Statement with respect to any such
Tax Year, subject to the terms of Section 5.2(c), Tenant shall pay to Landlord,
as Additional Rent, on account of Tenant’s Tax Payment due hereunder for such
Tax Year (or prorated portion thereof) on the date which is the later to occur
of (a) thirty (30) days after receipt of Landlord’s Estimated Tax Statement, or
(b) fifteen (15) days prior to the date on which the applicable Taxes or any
component thereof or any installments thereof, are due to the applicable taxing
authority (such earlier date, the “Tax Due Date”).

(c) If during any Tax Year the last-issued Estimated Tax Statement for such Tax
Year is inaccurate in any respect, Landlord shall promptly issue a revised
Estimated Tax Statement. If there shall be any increase in Taxes for any Tax
Year as indicated on a revised Estimated Tax Statement, Tenant shall pay to
Landlord the amount shown on the revised Estimated Tax Statement on or before
the applicable Tax Due Date. Subject to the provisions of the last sentence of
this Section 5.2(c), if there shall be any decrease in Taxes for any Tax Year as
indicated on a revised Estimated Tax Statement, such that Tenant shall have
overpaid Tenant’s Tax Payment for the Tax Year in question, then (1) if such
decrease will give rise to a credit issued by the taxing authority against
future Taxes, Landlord shall credit Tenant’s

 

5



--------------------------------------------------------------------------------

Proportionate Share of the amount of such credit, as and when received by
Landlord, against the next subsequent payments of rent until such credit is
fully applied, or (2) if such decrease will give rise to a cash refund from the
taxing authority to Landlord, Landlord shall refund to Tenant within thirty
(30) days after receipt of such refund by Landlord, the amount of such
overpayment on the revised Estimated Tax Statement for such Tax Year. If, at the
time Landlord receives any such credit or refund, Tenant is then in monetary
default or material non-monetary default under this Lease, in each case, beyond
the expiration of any applicable notice and/or cure period, Landlord may offset
the amount of such credit or refund payable to Tenant against amounts properly
due and owing by Tenant to Landlord.

(d) Landlord shall within sixty (60) days after the end of such Tax Year issue a
statement of Taxes for such Tax Year, including a computation of Tenant’s Tax
Payment for such Tax Year (a “Tax Statement”). If Tenant shall have overpaid
Taxes or any component thereof for any Tax Year, Landlord, at its option, shall,
subject to the last sentence of Section 5.2(c) hereof, either refund the amount
overpaid to Tenant together with delivery of the Tax Statement or allow Tenant a
credit against the next subsequent payments of Rent in the amount of Tenant’s
overpayment of Taxes. If Tenant shall have underpaid Taxes for any Tax Year,
Tenant shall pay to Landlord an amount equal to the amount of such underpayment
of Tenant’s Tax Payment with respect to such Tax Year within thirty (30) days
after receipt of the applicable Tax Statement.

(e) If the Tax Year shall be changed during the Term, any Taxes for such fiscal
year, a part of which is included within a particular Tax Year and a part of
which is not so included, shall be equitably apportioned.

(f) If the Tax Base is reduced as a result of a certiorari proceeding or
otherwise, the Taxes as so reduced shall for all purposes be deemed to be the
Taxes comprising the Tax Base and Landlord shall give notice thereof to Tenant
but such reduction shall not increase any Tenant’s Tax Payment previously paid
by Tenant for any period prior to the effective date of the reduction of the Tax
Base as aforesaid.

(g) Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation of the Campus. If Landlord shall
receive a refund or credit of Taxes for any Tax Year subsequent to the date of
the Tax Statement for such Tax Year but subject to the last sentence of
Section 5.2(c), Landlord shall either pay to Tenant, or, at Landlord’s election,
credit against the next due payments under this Section 5.2 an amount equal to
Tenant’s Proportionate Share of the refund, but such amount shall not exceed
Tenant’s Tax Payment paid for such Tax Year. Provided Tenant is not then in
default beyond the expiration of any applicable notice and/or cure period, any
credit or refund due Tenant at the expiration or sooner termination of the Term
of this Lease shall be paid to Tenant within thirty (30) days after the
expiration or sooner termination of this Lease. Nothing herein shall obligate
Landlord to file any application or institute any proceeding seeking a reduction
in Taxes or assessed valuation.

5.3 Payments – Operating Expenses.

(a) “Operating Expenses” shall mean the aggregate of all costs and expenses
(including taxes (other than Taxes)) paid or incurred by or on behalf of
Landlord (whether

 

6



--------------------------------------------------------------------------------

directly or through independent contractors) in connection with the operation
and maintenance of the Campus, except as provided herein. Operating Expenses
shall be calculated on the accrual basis of accounting and shall, include,
without limitation, but subject to the limitations set forth herein, the
following expenses:

(i) salaries, wages, pension and welfare payments or contributions and all
medical, insurance and other fringe benefits paid to, for or with respect to all
persons (whether they be employees of Landlord or any independent contractor)
for their services in the operation (including, without limitation, security
services), maintenance, repair or cleaning of the Campus, and payroll taxes,
workers’ compensation, and uniforms for such persons;

(ii) payments under service contracts with independent contractors for operating
(including, without limitation, providing security services), maintaining,
repairing, or cleaning the Campus or any portion thereof or any fixtures or
equipment therein and any payments associated with the services provided by or
on behalf of Landlord to the Common Areas in accordance with the terms of this
Lease;

(iii) except to the extent directly billed to Tenant, all costs or charges for
steam, electricity water and heating, ventilation and air-conditioning service
(“HVAC”) furnished to the Campus and/or used in the operation of the Campus,
including any taxes on any such utilities;

(iv) all costs and expenses for repairs, replacements, capital expenditures and
capital improvements which are reasonable and necessary (determined by the
Landlord in good faith and consistent with past practices) for the continued
operation of the Campus, except that in the case of capital expenditures and
capital improvements, Operating Expenses shall only include the amortized cost
thereof based on their useful life and a discount rate equal to the Interest
Rate at the time of Landlord having incurred said expenditure;

(v) cost of lobby decoration, and painting and decoration of non-tenant areas
within the Campus;

(vi) cost of snow removal and landscaping in and about the Campus;

(vii) cost of building and cleaning supplies and equipment, cost of replacements
for tools, equipment, bulbs, light fixtures, tubes, lamps, starters and ballasts
used in the operation, maintenance and repair of the Campus and charges for
telephone service for the Campus;

(viii) financial expenses incurred in connection with the operation of the
Campus, such as insurance premiums, including, without limitation, liability
insurance, fire and other casualty insurance, rent insurance and any other
insurance that is then generally carried by owners of similar properties in
similar geographic areas or may be reasonably required by the holder of any
mortgage on the Campus or any portion thereof, reasonable attorneys’ fees and
disbursements, auditing and other professional fees and expenses, association
dues and other ordinary and customary financial expenses incurred in connection
with the operation of the Campus;

 

7



--------------------------------------------------------------------------------

(ix) rental payments made for equipment used in the operation and maintenance of
the Campus;

(x) the cost of governmental licenses and permits, or renewals thereof,
necessary for the operation of the Campus; and

(xi) all other reasonable and necessary expenses paid in connection with the
operation, maintenance, repair and cleaning of the Campus which are properly
chargeable against income.

The following costs and expenses shall be excluded from Operating Expenses or
Operating Expenses shall be limited as provided herein:

 

  (1) Taxes;

 

  (2) debt service, amortization of principal and penalties or refinancing
costs;

 

  (3) leasing costs and expenses, including brokerage commissions and similar
fees;

 

  (4) any legal and accounting fees and disbursements incurred in connection
with the preparation of Landlord’s tax returns or Landlord’s tax reporting or
accounting at Landlord entity level or higher;

 

  (5) the cost of any item to the extent to which such cost is covered by
insurance or condemnation proceeds;

 

  (6) costs and expenses incurred in connection with enforcement of leases or
disputes with tenants (including Tenant);

 

  (7) costs and expenses incurred in connection with procuring tenants;

 

  (8) profits, franchise, gains, estate, income, succession, gift, corporation,
unincorporated business and gross receipts taxes imposed upon Landlord, or any
interest or penalties for failure to timely pay those taxes or any other taxes;
and any mortgage recording or transfer taxes;

 

  (9)

any expenses which are not paid or incurred solely in respect of the Campus but
rather in respect of the Campus and other property owned by Landlord or its
affiliates, except that notwithstanding the foregoing, with respect to any
expenses attributable in part to the Campus and in part to other property owned
or managed by

 

8



--------------------------------------------------------------------------------

  Landlord or its affiliates (including salaries, fringe benefits and other
compensation of personnel below the grade of building manager who provide
services to both the Campus and other properties) Operating Expenses shall
include only such portion thereof as are apportioned by Landlord to the Campus
on a fair and equitable basis;

 

  (10) costs incurred with respect to a sale or transfer of all or any portion
of the Campus or any interest therein or in any person of whatever tier owning
an interest therein;

 

  (11) costs incurred in connection with making any additions to, or building
additional stories on, the Buildings or its plazas, or adding buildings or other
structures adjoining the Buildings, or connecting the Buildings to other
structures adjoining the Buildings

 

  (12) salaries of fringe benefits of personnel above the grade of building
manager; and

 

  (13) any damages and attorneys’ fees and disbursements and other costs in
connection with any judgment, settlement or arbitration award resulting from any
tort liability of Landlord.

(b) For each calendar year during the term of this Lease, Tenant shall pay to
Landlord as Additional Rent for the Premises, in accordance with the terms of
this Section 5.3, an amount (“Tenant’s Operating Expense Payment”) equal to
Tenant’s Proportionate Share of the amount by which Operating Expenses for such
calendar year exceed Base Operating Expenses (such excess being referred to
herein as the “Operating Excess”).

(c) Following the end of each calendar year, Landlord shall furnish to Tenant a
written statement (“Landlord’s Operating Statement”) in reasonable detail
covering the calendar year just expired showing: (A) with respect to the
Operating Expenses, (i) the Operating Expenses for such calendar year, (ii) the
amount of Tenant’s Proportionate Share of the Operating Excess for such year,
(iii) payments, if any, made by Tenant with respect to the Operating Excess, and
(iv) the Monthly Operating Expense Payment Amount (as defined below) for the
calendar year immediately following the calendar year that just expired and
(B) if there are any Third Party Leases in effect during the calendar year just
expired, (i) the Net Third Party Rents actually received during such calendar
year, and (ii) the Minimum Rent and Additional Rent payments, if any, made by
Tenant for such year. Landlord shall use reasonable efforts to deliver to Tenant
Landlord’s Operating Statement within one hundred twenty (120) days following
the expiration of the applicable calendar year without being obligated to incur
any commercially unreasonable costs in connection therewith, it being agreed
that Landlord shall have no liability to Tenant if Landlord fails for any reason
to deliver to Tenant any Landlord’s Operating Statement prior to such date for
any reason.

(d) On account of its obligations in respect of Operating Expenses, Tenant shall
pay to Landlord, monthly, in advance, together with each monthly installment of
Minimum

 

9



--------------------------------------------------------------------------------

Rent, an amount (the “Monthly Operating Expense Payment Amount”) equal to
one-twelfth (1/12th) of Tenant’s Proportionate Share of the Operating Excess for
the preceding lease year excluding any extraordinary Operating Expenses incurred
during the preceding calendar year that Landlord does not reasonably anticipate
will be incurred during the then-current lease year; provided however, that in
no event shall the foregoing limit Tenant’s obligation to make any payments to
Landlord under Section 5.3(e) in the event Landlord subsequently incurs such
extraordinary Operating Expenses during the applicable calendar year. Landlord’s
determination of the Monthly Operating Expense Payment Amount for the applicable
year shall be reflected in Landlord’s Operating Statement.

(e) In the event Landlord furnishes Landlord’s Operating Statement subsequent to
the commencement of the applicable calendar year, then (a) until the first day
of the month following the month in which Landlord’s Operating Statement is
furnished to Tenant, Tenant shall continue to pay to Landlord on the first day
of each month an amount equal to the Monthly Operating Expense Payment Amount as
reflected on the most recent Landlord’s Operating Statement delivered to Tenant,
(b) after such Landlord Operating Statement is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Operating Expense Payment previously made for such calendar year
pursuant to clause (a) of this sentence were greater or less than the
installments of Tenant’s Operating Expense Payment to be made for such calendar
year in accordance with such Landlord Operating Statement, and (1) if there
shall be a deficiency, Tenant shall pay the amount thereof within thirty
(30) days after demand therefor or (2) subject to the provisions of the last
sentence of Section 5.3(f), if there shall have been an overpayment, Landlord
shall, at Landlord’s option, pay to Tenant together with such notice, or credit
against the next subsequent payments of rent, the amount thereof. The Monthly
Operating Expense Payment Amount reflected on Landlord’s Operating Statement for
the applicable calendar year may be adjusted by Landlord once a year to account
for any increases in Operating Expenses that Landlord actually incurs during
such calendar year and which were not reasonably anticipatable based on
Landlord’s past practices if such increases result in a variance of ten percent
(10%) or more in Operating Expenses required to be paid by Landlord, by
furnishing to Tenant a written statement explaining the basis for the revision
together with Landlord’s reasonable estimate of the revised Monthly Operating
Expense Payment Amount.

(f) If Landlord’s Operating Statement shall indicate any overpayment or
deficiency, then Landlord or Tenant, as the case may be, shall pay the same to
the party entitled to the same within thirty (30) days after delivery of
Landlord’s Operating Statement or, in the case of sums payable to Tenant, at
Landlord’s option and subject to the terms of this Section 5.3(f), Tenant shall
be granted a credit for the amount of the overpayment made by Tenant, to be
applied against the next due payments of rent. If, at the time Tenant becomes
entitled to any refund or credit of rent, Tenant is then in monetary default or
material non-monetary default under this Lease, in each case, beyond the
expiration of any applicable notice and/or cure period, Landlord may offset the
amount of such credit or refund payable to Tenant against amounts properly due
and owing by Tenant to Landlord. Provided Tenant is not then in default beyond
the expiration of any applicable notice and/or grace period, any credit or
refund due Tenant at the expiration or sooner termination of the Term of this
Lease shall be paid to Tenant within thirty (30) days after the expiration or
sooner termination of this Lease.

 

10



--------------------------------------------------------------------------------

5.4 In the event that the date of the expiration or other termination of this
Lease shall be a day other than the last day of a Tax Year or a calendar year,
then, in such event, in applying the provisions of this Article 5 with respect
to any Tax Year (for the purpose of calculating Tenant’s share of Taxes) or
calendar year (for the purpose of calculating Tenant’s share of Operating
Expenses), appropriate pro rata adjustments in the escalation due hereunder
shall be made to reflect the occurrence of such event on a basis consistent with
the principles underlying the provisions of this Article 5 taking into
consideration that the expiration date of this Lease occurred during a partial
lease year.

5.5 In no event shall the Minimum Rent ever be reduced by operation of this
Article 5. Landlord’s failure to render a Landlord’s Tax Statement with respect
to any Tax Year or a Landlord’s Operating Statement with respect to any calendar
year, respectively, shall not prejudice Landlord’s right to thereafter render a
Landlord’s Tax Statement or Landlord’s Operating Statement with respect thereto
or with respect to any subsequent Tax Year or calendar year provided that such
Landlord’s Tax Statement or Landlord’s Operating Statement, as applicable, shall
have been given to Tenant within two (2) years after the expiration of the Tax
Year or calendar year in question, as applicable.

5.6 Each of Landlord’s Tax Statements and Landlord’s Operating Statements shall
be conclusive and binding upon Tenant unless (i) pending the determination of
such dispute by agreement or otherwise, Tenant shall pay additional rent in
accordance with the applicable Landlord’s Tax Statement and/or Landlord’s
Operating Statement, as the case may be, without prejudice to Tenant’s position,
and (ii) within one hundred twenty (120) days after receipt of such Landlord’s
Tax Statement and/or Landlord’s Operating Statement, Tenant shall notify
Landlord in writing that it disputes the correctness thereof, which notice shall
specify the particular respects in which the disputed Statement is inaccurate to
the extent known. Tenant shall have the right, during reasonable business hours
and upon not less than ten (10) business days’ prior written notice to Landlord,
to examine Landlord’s books and records with respect to any Landlord’s Tax
Statement or Landlord’s Operating Statement, provided that (a) such examination
is commenced within one hundred twenty (120) days and concluded within one
hundred eighty (180) days following the rendition of the statement in question,
(b) such examination may only be conducted by: (i) a certified public accountant
or other qualified professional who is a member of an independent certified
public accounting firm or other qualified professional services firm having at
least twenty-five (25) professionals or (ii) an employee of Tenant, who, in each
instance, is not (and whose firm is not) being compensated by Tenant or any
other person or entity, in whole or in part, on a contingency basis and is not
and has not during the Term been affiliated with, a shareholder, an officer,
director, partner or employee of Landlord, and (c) upon Landlord’s request,
Tenant and such accounting or other firm or employee of Tenant deliver a
confidentiality agreement to Landlord with respect to such dispute and such
examination in form and substance reasonably satisfactory to Landlord. In
connection with any examination by Tenant of Landlord’s books and records,
Tenant agrees to treat, and to instruct its employees, accountants and agents
reviewing such records to treat, all information as confidential and not
disclose it to any other person except as may be required by law or in
connection with any dispute with Landlord under this Lease relating thereto.
Each party shall be responsible for its own fees in connection with such
dispute. If Landlord and Tenant are unable to resolve a dispute regarding
Landlord’s Tax Statement or Landlord’s Operating Statement and provided that the
amount that Tenant claims is due is substantially

 

11



--------------------------------------------------------------------------------

different from the amount Landlord claims is due, Tenant shall send a notice to
Landlord, within one hundred twenty (120) days after the date on which the
records are made available to Tenant in connection with the disagreement in
question indicating that Tenant desires to have such disagreement determined by
an Arbiter (as hereinafter defined) and setting forth the name of an individual
proposed by Tenant to serve as Arbiter. If Landlord does not agree with Tenant’s
selection of an Arbiter, Landlord and Tenant shall attempt to agree on another
individual to serve as Arbiter, and if Landlord and Tenant shall be unable to
agree upon the designation of the Arbiter within thirty (30) days after
Landlord’s receipt of Tenant’s notice requesting the appointment of an Arbiter,
then either party shall have the right to request the American Arbitration
Association (or any organization which is the successor thereto) to designate an
Arbiter. The “Arbiter” shall be a certified public accountant who is a member of
an independent certified public accounting firm having at least twenty-five
(25) accounting professionals. The Arbiter’s determination, made in accordance
with this Section 5.6, shall be conclusive and binding upon the parties; it
being understood that if the amount Tenant claims is due is not substantially
different from the amount Landlord claims is due, then Tenant shall have no
right to protest such amount and shall pay the amount that Landlord claims is
due to the extent not theretofore paid. If the determination of the Arbiter
shall substantially confirm the determination of Landlord, then Tenant shall pay
the cost of the Arbiter. If the Arbiter shall substantially confirm the
determination of Tenant, then Landlord shall pay the cost of the Arbiter. In all
other events, the cost of the Arbiter shall be borne equally by Landlord and
Tenant. In rendering such determination such Arbiter shall not add to, subtract
from or otherwise modify the provisions of this Lease. Pending the resolution of
any contest pursuant to this Section 5.6, and as a condition to Tenant’s right
to prosecute such contest (but without prejudice to Tenant’s position), Tenant
shall pay all sums required to be paid in accordance with Landlord’s Operating
Statement or Landlord’s Tax Statement in question. The term “substantially
different”, as used in this Section 5.6, shall mean a variance of five percent
(5%) or more of the amount required to be paid by Tenant pursuant to Landlord’s
Operating Statement or Landlord’s Tax Statement in question and the term
“substantially confirm”, as used in this Section 5.6, shall mean a variance of
less than five percent (5%) of the amount required to be paid by Tenant pursuant
to Landlord’s Operating Statement or Landlord’s Tax Statement in question.

5.7 Landlord’s and Tenant’s obligations under this Article 5 shall survive the
expiration or earlier termination of the term of this Lease.

ARTICLE 6

LATE PAYMENT CHARGE

6.1 If Tenant shall fail to make any payment of Minimum Rent or Additional Rent
for more than five (5) days after the same is due and payable, Tenant shall pay
a late payment charge of $.05 for each $1.00 which remains unpaid to compensate
Landlord for additional expenses in processing such late payment. In addition,
if Tenant fails to pay any Minimum Rent or Additional Rent when due, Tenant
shall pay interest thereon from the date due until the date paid at an annual
rate equal to the Prime Rate plus one percent (1%) per annum but not in excess
of the maximum amount permitted by law to be charged to Tenant, and such
interest shall be deemed to be Additional Rent hereunder.

6.2 If any check of Tenant shall be returned for insufficient funds, there shall
be an additional charge to Tenant of $150.00 and, thereafter, at the request of
Landlord, Tenant shall make all payments required hereunder by certified or
official bank check only.

 

12



--------------------------------------------------------------------------------

ARTICLE 7

ALTERATIONS

7.1 Tenant shall make no alterations, installations, additions or improvements
(collectively, “Alterations”) in or to the Premises or the Licensed Space of any
nature without Landlord’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that with respect to
Alterations which are structural in nature or which would adversely affect (i) a
Building’s base mechanical, electrical, fire protection, plumbing, HVAC systems
or structure, (ii) the use by Landlord or any tenant of their respective
premises, or (iii) Landlord’s insurance rates as determined by Landlord’s
property insurance carrier, then Landlord may withhold, condition or delay its
consent in its sole and absolute discretion. Any Alterations to be performed by
Tenant may only be performed by using contractors or mechanics from Landlord’s
approved list of contractors or such other reputable contractors or mechanics as
Landlord shall approve (which approval shall not be unreasonably withheld,
conditioned or delayed), it being agreed, however, that Tenant must use
Landlord’s designated contractor for any Alterations relating to fire safety or
structural changes. Tenant agrees that all Alterations shall be performed by
Tenant in accordance with all applicable Legal Requirements (including, without
limitation, the Americans with Disabilities Act of 1990 and all regulations
issued thereunder) and the Campus policies then in effect. Tenant agrees to use
a reputable engineer and architect licensed in the Commonwealth of Pennsylvania
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) for the preparation of all construction documents and
drawings pertaining to any Alterations and to file all plans with and obtain all
required permits from appropriate governmental authorities. Notwithstanding the
foregoing, prior to the commencement of any Alteration, Tenant shall provide
Landlord’s designated engineer any construction documents or drawings prepared
by or on behalf of Tenant in connection with any Alteration that affects a
Building’s base mechanical, electrical, fire protection, plumbing, HVAC systems
or structure, recognizing that the integrity of the Building’s systems shall be
maintained through such review by the Building engineer. Tenant’s architect
shall file all required architectural drawings and obtain all necessary permits
at Tenant’s cost. Upon receipt thereof, Tenant shall promptly submit to
Landlord, copies of all approved plans, permits, applications, final approvals
and sign-offs.

7.2 Notwithstanding anything to the contrary contained in this Article 7,
Landlord’s consent shall not be required with respect to (i) decorative
alterations such as painting, wall coverings and floor coverings (“Decorative
Alterations”) or (ii) non-structural Alterations by Tenant which (a) shall be
located wholly within the Premises, (b) shall not affect the structural
integrity of the Building or the operation of the HVAC, plumbing, electrical, or
water and sewer systems of the Building, (c) are not visible from outside of the
Premises, and (d) do not cost more than $50,000 for any single Alteration,
provided, in each instance that (1) such Alterations shall otherwise be
performed in accordance with all of the terms and conditions of this Lease,
(2) Tenant gives Landlord at least ten (10) days’ prior notice of such work and,
for informational purposes, the plans and specifications therefor but only to
the extent the same would be

 

13



--------------------------------------------------------------------------------

customarily prepared or be required to be prepared in order to obtain any
necessary permits, (3) such Alteration shall be performed in a good and
workmanlike manner, (4) Tenant is not in default or default under this Lease
beyond the expiration of any applicable notice and/or cure period, and (5) such
Alterations do not adversely affect Landlord’s insurance rates as determined by
Landlord’s property insurance carrier.

7.3 Except for the Excluded FF&E (as hereinafter defined), trade fixtures that
are installed by or on behalf of Tenant at Tenant’s sole cost and expense during
the Term, and moveable furniture and equipment purchased by Tenant at its sole
cost and expense (collectively, “Tenant’s Property”), all fixtures and all
paneling, partitions, railings and like installations, installed in the Premises
and Licensed Space at any time (whether prior to or during the applicable term
thereof), either by Tenant or by Landlord on Tenant’s behalf, shall, upon
installation, become the property of Landlord and, subject to the provisions of
Section 7.5, Article 36 and Article 40 below, shall remain upon and be
surrendered with the Premises or the Licensed Space, as applicable. Nothing in
this Article 7 shall be construed to give Landlord title to or to prevent
Tenant’s removal of Tenant’s Property, but upon removal of any such items of
Tenant’s Property from the Premises or upon removal of other installations as
may be required pursuant to the terms hereof, Tenant shall promptly and at its
expense, and repair any damage to the Premises or the Building due to such
removal. All property permitted or required to be removed by Tenant at the end
of the term remaining in the Premises after Tenant’s removal shall be deemed
abandoned and may, at the election of Landlord, either be retained as Landlord’s
property or may be removed from the Premises by Landlord at Tenant’s expense.

7.4 Tenant shall, before making any Alterations, at its expense, obtain all
permits, approvals and certificates required by any governmental or
quasi-governmental bodies and (upon completion) certificates of final approval
thereof and shall deliver promptly duplicates of all such permits, approvals and
certificates to Landlord. If any mechanic’s lien is filed against the Premises
or any Building for work claimed to have been performed by or on behalf of
Tenant (but not by Landlord) or for materials claimed to have been furnished to
Tenant (but not by Landlord), it shall be discharged by Tenant within thirty
(30) days after Tenant receives notice thereof (from whatever source), at
Tenant’s expense, by filing the bond required by law or payment or otherwise. If
Tenant fails to discharge such lien within such thirty (30) day period, then
Landlord shall have the right to discharge same (by filing the bond required by
law or by payment in full of the mechanic’s lien or otherwise) and Landlord’s
costs and expense in obtaining such discharge shall be repaid in full by Tenant
to Landlord as additional rent within twenty (20) days after demand therefor.

7.5 As to any Alteration allowed to be made by Tenant pursuant to this Lease,
Tenant shall not be required to remove such Alterations at or prior to the
expiration or earlier termination of this Lease unless (i) at the time Landlord
approves the plans and specifications for any such proposed Alterations,
Landlord specifically designates those items it reserves the right to require
Tenant to remove at the end of the Term or (ii) Landlord, by notice to Tenant no
later than sixty (60) days prior to the stated Expiration Date, directs Tenant
to remove such items from the Premises, in which event, the same shall be
removed from the Premises by Tenant prior to the expiration of this Lease at
Tenant’s sole cost and expense, and Tenant shall, at its sole cost and expense,
restore the Premises with respect thereto to the same condition as that which
existed on the Commencement Date, reasonable wear and tear excepted.

 

14



--------------------------------------------------------------------------------

7.6 Tenant agrees that with respect to the performance of any Alterations in the
Premises, Tenant shall pay to Landlord, as additional rent hereunder, promptly
upon being billed therefor, Landlord’s reasonable out-of-pocket and other
expenses including, without limitation, the fees of any architect, engineer or
expeditor employed or hired by Landlord, indirect costs, costs of field
supervision and coordination incurred by Landlord; it being agreed that Tenant
shall not be obligated to pay any such indirect costs or costs of field
supervision and coordination in connection with Tenant’s Initial Work.

7.7 (a) Before proceeding with any Alteration estimated to cost in excess of
$50,000.00 (other than Decorative Alterations), Tenant shall furnish to Landlord
one of the following: (i) a cash deposit or (ii) a performance bond and a labor
and materials payment bond (issued by a corporate surety licensed to do business
in Pennsylvania reasonably satisfactory to Landlord), (iii) an irrevocable,
unconditional, negotiable letter of credit, issued by and drawn on a bank or
trust company which is a member of the Clearing House in a form reasonably
satisfactory to Landlord; each in an amount equal to one hundred twenty-five
(125%) percent of the estimated cost of the Alteration or (iv) such other
security as Landlord may be reasonably acceptable to Landlord.

(b) Upon (i) the completion of the Alteration in accordance with the terms of
this Article 7 and (ii) the submission to Landlord of proof evidencing the
payment in full for said Alteration including, but not limited to, delivery of a
waivers of mechanic liens, the security deposited under Section 7.7(a) with
Landlord (or the balance of the proceeds thereof, if Tenant has furnished cash
or a letter of credit and if Landlord has drawn on the same) shall be returned
to Tenant.

(c) Upon Tenant’s failure to properly perform, complete and fully pay for the
said Alteration, as reasonably determined by Landlord, Landlord shall be
entitled to draw on the security deposited under Section 7.7(a) to the extent it
deems necessary to complete any incomplete Alteration or otherwise hazardous
condition, to effect any necessary restoration and/or protection of the Premises
or the Property and to apply such funds to the payment or satisfaction of any
costs, damages or expenses in connection with the foregoing and/or Tenant’s
obligations under this Article 7 and this Lease relating to Alterations and
repairs, including the satisfaction of any mechanic’s lien.

7.8 All Alterations shall be performed by Tenant in compliance with all
applicable requirements of insurance bodies and with Legal Requirements and the
same shall be diligently performed in a good and workmanlike manner.

7.9 Tenant agrees that Tenant will not at any time during the term hereof,
either directly or indirectly, use any contractors and/or labor and/or materials
if the use of such contractors and/or labor and/or materials would or will
create any difficulty with other contractors and/or labor engaged by Tenant or
Landlord or others in the performance of any work at a Building or any part
thereof.

7.10 Tenant shall cause each contractor to carry personal injury and property
damage and general liability insurance for any occurrence in or about the
applicable Building in a combined single limit of not less than $2,000,000.
Before commencing any work or delivering

 

15



--------------------------------------------------------------------------------

material to the applicable Building, each such contractor shall deliver
certificates evidencing such insurance to Landlord and naming Landlord as an
insured party under the policy. Each contractor performing work at the
applicable Building shall also carry workmen’s compensation insurance in
statutory limits covering all persons employed in connection with the work for
death or injury. Notwithstanding the foregoing, the obligation for a contractor
to carry the insurance under this Section 7.10 shall be waived by Landlord to
the extent such Alteration constitutes a Decorative Alteration and such waiver
is consistent with past practice in Landlord’s reasonable determination.

7.11 Tenant and all contractors shall comply promptly with the procedures and
regulations reasonably prescribed by Landlord for the use of the freight
elevators and the other Common Areas; it being that the foregoing is not
intended to imply that Tenant or its contractors have the right to use any such
areas if the same is prohibited by any other provisions of this Lease.

7.12 No approval or deemed approval of any plans or specifications by Landlord
or consent by Landlord allowing Tenant to make any improvements (including
Tenant’s Initial Work) or any inspection of improvements made by or for Landlord
shall in any way be deemed to be an agreement by Landlord that the contemplated
improvements comply with any Legal Requirements or insurance requirements or the
certificate of occupancy for the applicable Building nor shall it be deemed to
be a waiver by Landlord of the compliance by Tenant of any provision of this
Lease.

7.13 Provided Tenant is not in default hereunder beyond the expiration of any
applicable notice and/or cure period, Landlord shall promptly after Tenant’s
request, at no out of pocket cost, expense or liability to Landlord, cooperate
with and assist Tenant in all reasonable respects in attempting to procure all
permits and approvals that may be required for the performance of any approved
or otherwise permissible Alterations to be performed by Tenant provided that any
applications and other documents comply in all respects with all Legal
Requirements and the applicable provisions of this Lease; provided, however, as
to any such request, the subject matter thereof and/or the work contemplated
thereby shall not constitute (or, if effectuated by Tenant, would not
constitute) a breach by Tenant of any of its obligations under this Lease.
Nothing contained in this Lease shall be deemed or construed as a
representation, warranty, or guaranty of any nature whatsoever, that any such
permit, approval, certificate, or application, plans or other document is, or
will be made, available to Tenant (or approved) by the applicable governmental
authority notwithstanding the cooperation of Landlord as set forth above or in
any other provision of this Lease.

ARTICLE 8

REPAIRS; SERVICES PROVIDED BY LANDLORD

8.1 Repairs. (a) Except for repairs required to be made by Tenant in accordance
with the terms hereof, Landlord shall make all repairs and replacements,
structural and otherwise, necessary or desirable in order to keep in good order
and repair (the need for which Landlord shall have knowledge) all structural
portions of the Buildings comprising the Premises (including, without
limitation, any roofs, foundation, footings, exterior walls, load bearing

 

16



--------------------------------------------------------------------------------

columns and floor slabs), the Building systems that service the Premises, the
Common Areas, the Licensed Space, the exterior walls of the Premises, the
windows of the Premises and the air conditioning systems and equipment as
presently exist in the Premises. Tenant agrees to notify Landlord of the
necessity of repairs of which Tenant may have knowledge, for which Landlord may
be responsible under the provisions of the preceding sentence. In performing any
such repairs Landlord agrees to use commercially reasonable efforts to
(i) perform the same with due diligence and continuity and (ii) minimize
interference with Tenant’s use and occupancy of the Premises; provided that in
no event shall Landlord be required to utilize overtime or premium pay labor or
incur any extraordinary costs in connection therewith.

(b) Subject to Section 8.1 hereof, Tenant shall, throughout the term of this
Lease, take good care of the Premises, the fixtures and equipment therein and
any Alterations, and at Tenant’s sole cost and expense, make all repairs thereto
as and when needed to preserve them in good working order and condition,
reasonable wear and tear, obsolescence and damage from the elements, fire or
other casualty, excepted.

(c) Notwithstanding anything to the contrary contained herein, all damage or
injury to the Property, the Common Areas, the Licensed Space or to the fixtures,
equipment and appurtenances therein, whether requiring structural or
non-structural repairs, caused by or resulting from (i) the omission, neglect or
improper conduct of Tenant, Tenant’s servants, employees, invitees, guests or
licensees, (ii) any Alterations, and/or (iii) the moving of Tenant’s fixtures,
furniture or equipment, shall be repaired promptly by Tenant at its sole cost
and expense, to the satisfaction of Landlord reasonably exercised (except that
Landlord may elect to perform such repairs on behalf of Tenant upon prior
written notice to Tenant, and the expenses thereof incurred by Landlord shall be
collectible as additional rent within twenty (20) days after rendition of a bill
or statement therefor). All the repairs required to be made by Tenant hereunder
shall be of quality or class equal to the original work or construction. Except
as specifically provided in Article 12 of this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord, Tenant or others making or failing to make any repairs,
alterations, additions or improvements in or to any portion of the Building,
Premises, the Common Areas, the Licensed Space or in and to the fixtures,
appurtenances or equipment thereof. The provisions of this Article 8 with
respect to the making of repairs shall not apply in the case of fire or other
casualty which are dealt with in Article 12 hereof.

8.2 HVAC. Landlord shall supply heating, ventilation, and air conditioning to
the Premises, the Licensed Space and the Common Areas. No representation is made
by Landlord with respect to the adequacy or fitness of such air conditioning or
ventilation to maintain temperatures as may be required for, or because of, the
operation or use of any computer, data processing or other equipment of Tenant
and whether air conditioning or ventilation is required for any such purpose and
Landlord assumes no responsibility, and shall have no liability, for any loss or
damage, however sustained, in connection therewith.

8.3 Water. Landlord shall furnish adequate hot and cold water for normal
drinking, lavatory, and normal cleaning purposes. If Tenant uses water for any
other purpose, Landlord may install and maintain, at Tenant’s expense, meters to
measure Tenant’s consumption of cold water and/or hot water for such other
purpose. Tenant shall reimburse Landlord on demand for the cost of cold water
and hot water shown on such meters.

 

17



--------------------------------------------------------------------------------

8.4 Cleaning. Landlord shall cause the Premises, the Licensed Space and the
Common Areas to be cleaned. Tenant shall pay to Landlord, within twenty
(20) days after demand, the reasonable out of pocket costs incurred by Landlord
for (i) extra cleaning work in the Premises, the Licensed Space and the Common
Areas required because of (1) the act, omission, misuse or neglect of or by
Tenant or any subtenant or licensee, or their respective employees, agents,
contractors or invitees, (2) use of portions of the Premises or the Licensed
Space for special purposes requiring greater or more difficult cleaning work
than required in normal and customary uses, (3) interior glass partitions or
unusual quantity of interior glass surfaces, and (4) special materials or
finishes on items installed by Tenant or any other occupant of the Premises or
the Licensed Space, (ii) collection and removal from the Premises, the Licensed
Space and the Property of any refuse or rubbish of Tenant in excess of ordinary
commercial waste. Landlord’s cleaning contractor and its employees shall have
afterhours access to the Premises and the Licensed Space and the use, at no cost
to Landlord or its cleaning contractor, of Tenant’s light, power and water in
the Premises and the Licensed Space as may be required for the cleaning services
to be furnished by Landlord.

8.5 Electricity.

(a) Landlord will furnish electricity to Tenant through presently installed
electrical facilities for Tenant’s reasonable use of such lighting, electrical
appliances, air conditioning systems and equipment as exist on the date hereof,
and subject to Landlord consent, such other equipment as Tenant may be permitted
to install in the Premises and the Licensed Space, which consent shall be in
Landlord’s reasonable determination solely with respect to installations that
Tenant proposes to install in the Premises. Tenant agrees that at all times its
use of electrical current shall never exceed the electrical capacity of the
existing feeders to the applicable Building or the existing risers or the wiring
installations serving the applicable portion of the Premises or the Licensed
Space, as applicable. Subject to the terms of Section 8.9, Landlord shall not be
liable in any way to Tenant for any failure or defect in the supply or character
of electric energy, or other utilities furnished to the Premises or the Licensed
Space. Any additional risers, feeders, or other equipment proper or necessary to
supply Tenant’s electrical requirements with respect to the Premises, upon
written request of Tenant, will be installed by Landlord at the sole cost and
expense of Tenant, if, in Landlord’s reasonable judgment, the same will not
cause or create a hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb Landlord or any
other tenants or cause permanent damage or injury to any Building.

(b) If required under applicable Legal Requirements and subject to the terms of
Section 8.9, Landlord shall be permitted to terminate the furnishing of
electrical energy, upon at least thirty (30) days’ notice (provided that such
longer notice as is reasonably feasible under the circumstances shall be
given) to Tenant unless a shorter period of notice is required or necessitated
by Legal Requirements. If Landlord shall so discontinue the furnishing of
electrical energy, (a) Tenant shall arrange to obtain electrical energy directly
from the public utility company or other service provider then furnishing
electrical energy to the Buildings and, unless required by such Legal
Requirements, Landlord shall not terminate such service until Tenant

 

18



--------------------------------------------------------------------------------

shall have obtained such direct service, (b) Landlord shall permit the existing
feeders, risers, wiring and other electrical facilities serving the Premises to
be used by Tenant for such purpose, (c) from and after the effective date of
such discontinuance, Landlord shall not be obligated to furnish electric energy
to Tenant, (d) subject to the terms hereof, Landlord shall not have liability to
Tenant on account of such discontinuance and (e) Tenant shall install and
maintain at locations in the Buildings reasonably selected by Landlord any
necessary electrical meter equipment, panel boards, feeders, risers, wiring and
other conductors and equipment which may be required to obtain electrical energy
directly from the public utility or other service provider supplying the same;
it being agreed that the reasonable out-of-pocket cost of any such installation
shall be shared equally between Landlord and Tenant.

(c) Landlord shall be responsible for replacing all light bulbs, light fixtures,
tubes, lamps, starters and ballasts required in the Premises and the Licensed
Space.

8.6 Common Areas.

(a) Subject to the terms of Section 8.9(b), Landlord shall be responsible for
maintaining and furnishing the Common Areas in a manner that is generally
consistent with past practice, subject to Landlord’s right to reallocate
furniture and equipment in its reasonable discretion.

(b) Landlord shall station (i) one (1) receptionist at the reception desk
located in the lobby of Building 402 and (ii) one (1) building manager on the
premises of Building 402, in each case, from at least 8:00 AM until 5:00 PM on
all Business Days, in each case in the manner consistent with past practices.

(c) Landlord shall provide Tenant with wireless internet access in the meeting
rooms, the auditorium and the cafeteria located within the Common Areas.

8.7 Other Services. Landlord shall provide elevator service, security,
landscaping and snow removal services to the Premises, the Licensed Space and
the Common Areas.

8.8 No Other Services. Landlord shall not be required to furnish any services to
the Premises, the Licensed Space and the Common Areas, except as specifically
set forth in this Lease.

8.9 Standard of Services.

(a) Subject to Section 8.9(b) below, all of the services to be provided by
Landlord under this Article 8 shall be provided in a manner that is generally
consistent with past practice.

(b) Notwithstanding anything to the contrary contained herein, Landlord reserves
the right to (i) stop or reduce any services to be provided by Landlord
hereunder to the extent: (A) such stoppage or reduction is necessary by reason
of accident or repairs, alterations, replacements or improvements to the
Buildings, the Premises, the Licensed Space, the Common Areas, or Building
systems for as long as may be reasonably required by reason thereof or by reason
of strikes, accidents, laws, order or regulations or any other reason beyond the
control of

 

19



--------------------------------------------------------------------------------

Landlord, provided that reasonable prior notice is delivered to Tenant (except
in the case of an emergency) and that Landlord shall use reasonable efforts to
minimize the duration of such stoppage or reduction of service without in any
event being obligated to employ overtime labor or to incur any extraordinary
costs in connection therewith or (B) a significant change has occurred in the
underlying conditions that contributed or otherwise gave rise to Landlord’s
carrying out the past practice, provided that with respect to clause (B) only,
Landlord shall have delivered prior written notice to Tenant of its intent to
terminate or modify such practice and the parties cooperate in good faith to
agree on any modification or replacement (if applicable) to such practice and
(ii) make reasonable modifications to a service being provided by Landlord upon
prior written notice to Tenant so long as such modifications do not diminish the
quality or quantity of the applicable service beyond a de minimis amount.

ARTICLE 9

REQUIREMENTS OF LAW, FIRE INSURANCE, FLOOR LOAD

9.1 Prior to the commencement of the Term, if Tenant is then in possession or
otherwise given access to the Premises or the Licensed Space and at all times
thereafter during the applicable term thereof, Tenant, at Tenant’s sole cost and
expense, shall promptly comply with all present and future Legal Requirements,
whether or not arising out of Tenant’s use or manner of use thereof, or, with
respect to the Buildings or Licensed Space, if arising out of Tenant’s
particular use or manner of use of the Premises, the Licensed Space or the
Buildings. Nothing herein shall require Tenant to make structural repairs or
alterations under this Article 9 unless (i) the use of the Premises, the
Licensed Space or the method of operation therein violated any such Legal
Requirements or orders, rules, regulations or requirements with respect thereto,
or (ii) the same relate or are otherwise necessary as a result of any
Alterations. Tenant may, after securing Landlord to Landlord’s reasonable
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorneys’ fees and disbursements, by cash
deposit or by surety bond in an amount and in a company reasonably satisfactory
to Landlord, contest and appeal any such Legal Requirements, orders, rules,
regulations or requirements provided same is done with all reasonable promptness
and provided such appeal shall not subject Landlord to any civil liability,
prosecution for a criminal offense or constitute a default under any lease or
mortgage under which Landlord may be obligated, or cause the Premises, the
Licensed Space or any part thereof to be condemned or vacated. Tenant shall not
do or permit any act or thing to be done in or to the Premises or the Licensed
Space which is contrary to Legal Requirements, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Landlord with respect to the Premises, the
Licensed Space or the Buildings, or which shall or might subject Landlord to any
liability or responsibility to any person or for property damage, nor shall
Tenant keep anything in the Premises or the Licensed Space except as now or
hereafter permitted by the Fire Department or other authority having
jurisdiction, and then only in such manner and such quantity so as not to
increase the rate for fire insurance applicable to the Building, nor use the
Premises or the Licensed Space in a manner which will increase the insurance
rate for the Campus, any Building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. Tenant shall pay all
costs, expenses, fines, penalties, or damages, which may be imposed upon
Landlord by reason of Tenant’s failure to comply with the provisions of this
Article 9. Tenant shall not place a load upon any floor of the Premises or
Licensed Space

 

20



--------------------------------------------------------------------------------

exceeding the floor load per square foot area which it was designed to carry and
which is allowed by law. Landlord reserves the right to prescribe the weight and
position of all safes, business machines and mechanical equipment. Such
installation shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient, in Landlord’s reasonable judgment, to absorb and prevent
vibration, noise and annoyance.

9.2 Subject to the terms of this Lease including, without limitation,
Section 5.3 hereof, Landlord shall be responsible at its own cost and expense to
comply with (or cause to be complied with) all Legal Requirements applicable to
the Buildings which are not the obligation of Tenant hereunder; provided,
however, that Landlord shall not have any liability to Tenant for any failure to
comply with the foregoing obligation unless Landlord’s failure to comply with a
particular Legal Requirement adversely affects (more than to a de minimis
extent) Tenant’s use and enjoyment of the Premises and access thereto.

ARTICLE 10

SUBORDINATION

10.1 The rights of Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases, and/or underlying leases, if any,
now or hereafter in force against the Property, and to each and every mortgage
that may now or hereafter be placed by Landlord on its interest in the Property,
and to all increases, renewals, modifications, consolidations, replacements and
extensions thereof. This Article 10 is self-operative and no further instrument
of subordination shall be required. In confirmation of such subordination Tenant
shall promptly execute such further instruments as may be reasonably requested
by Landlord. Tenant hereby irrevocably appoints Landlord as attorney-in-fact for
Tenant with full power and authority to execute and deliver in the name of
Tenant any such instrument or instruments if Tenant fails to execute the same
within ten (10) business days after request. To the extent not so provided by
applicable Legal Requirements, in the event of the enforcement by such mortgagee
or lessor of the remedies provided for by Legal Requirements or by the mortgage
or lease, if such mortgagee or lessor or any successors or assigns of such
mortgagee or lessor shall, at its or their sole option, succeed to the interest
of Landlord under this Lease, whether through possessory or foreclosure action
or a deed in lieu of foreclosure or otherwise, and this Lease shall not be
terminated or affected by such foreclosure or any such proceedings, Tenant, at
the election of such mortgagee or lessor or its successors or assigns, shall
attorn to and recognize such mortgagee or lessor (or its successors or assigns)
as its landlord upon the terms, covenants, conditions and agreements contained
in this Lease to the same extent and in the same manner as if this Lease was a
direct lease between such mortgagee or lessor (or its successors or assigns) and
Tenant, except that such mortgagee or lessor (or its successors or assigns),
whether or not it shall have succeeded to the interest of Landlord under this
Lease, shall not (i) have any liability for refusal or failure to perform or
complete any work required to be performed by Landlord under this Lease to
prepare the Premises for occupancy in accordance with the provisions of this
Lease or otherwise, (ii) be liable for any act, omission or default of any prior
landlord under this Lease except for a default continuing after any such
succession, (iii) be subject to any offsets, claims or defenses which shall have
heretofore accrued to Tenant against any prior landlord under this Lease,
(iv) be bound by any rent or additional rent which Tenant might have paid to any
prior landlord for more than one (1) month in advance, (v) be liable for the
return of any security deposit unless

 

21



--------------------------------------------------------------------------------

such security shall actually be received by such superior mortgagee or superior
lessor and/or (vi) be bound by any cancellation, abridgement, surrender,
modification or amendment of this Lease, without the prior written consent of
such mortgagee or lessor or such successor in interest. Upon request by said
successor in interest, Tenant shall execute and deliver an instrument or
instruments confirming such attornment.

ARTICLE 11

PROPERTY LOSS, DAMAGE, REIMBURSEMENT, INDEMNITY

11.1 Subject to the terms of Section 12.6, Landlord shall indemnify, defend and
hold harmless Tenant and Tenant’s past, present and future directors, officers,
employees or agents, in each case in their respective capacities as such, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Tenant Party”) (except to the extent any claim arises from
the gross negligence or willful misconduct of Tenant or any Tenant
Party) against and from all liabilities, obligations, damages, penalties,
claims, costs and expenses including reasonable attorneys’ fees and
disbursements, paid, suffered or incurred by the Tenant Party in connection
with, relating to, arising out of or resulting from, directly or indirectly, any
of the following items (without duplication): (i) all claims of whatever nature
against Tenant or any Tenant Party arising from any gross negligence or willful
misconduct of Landlord, any Landlord Party (as hereinafter defined) or
Landlord’s contractors, licensees, agents, servants, employees, invitees or
visitors; (ii) the gross negligence or willful acts of Landlord, any Landlord
Party and any of Landlord’s agents, contractors, employees, invitees, guests or
licensees or any other person or entity claiming by, through or under Tenant;
and (iii) any breach, violation or non-performance of any covenant, condition or
agreement in this Lease set forth and contained on the part of Landlord to be
fulfilled, kept, observed and performed. In case any action or proceeding is
brought against Tenant by reason of any such claim, Landlord, upon notice from
Tenant will, at Landlord’s expense, resist or defend such action or proceeding
by counsel approved by Tenant in writing, such approval not to be unreasonably
withheld or delayed (it being agreed that counsel to Landlord’s insurance
carrier is acceptable). In connection with such indemnity, (a) Tenant shall
endeavor to promptly notify Landlord of the relevant claim or action (it being
agreed that the timing of said notice shall not be a condition to the
effectiveness of the foregoing indemnity), (b) Tenant shall reasonably cooperate
with Landlord in Landlord’s defense of such claim or action, provided that
Tenant shall not incur any expense thereby, (c) prior to Tenant’s settlement of
any such claim or action, Tenant shall request Landlord’s consent thereto, such
consent not to be unreasonably withheld, conditioned or delayed and (d) if
Landlord shall request that Tenant settle such claim or action, and Landlord
shall deliver to Tenant the necessary funds to do so (together with all other
amounts due or payable to Landlord in connection with this indemnity), Tenant
shall accede to such request in any case where the only relief being sought by
the claimant or plaintiff in any proposed settlement is monetary damages and
Tenant and the Tenant Parties are absolutely and unconditionally released in
connection therewith. If at any time any windows of the Premises are temporarily
closed, darkened or bricked up (or permanently closed, darkened or bricked up,
if required by law) for any reason whatsoever including, but not limited to
Landlord’s own acts, Landlord shall not be liable for any damage Tenant may
sustain thereby and Tenant shall not be entitled to any compensation therefor
nor abatement or diminution of rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction.

 

22



--------------------------------------------------------------------------------

11.2 Subject to the terms of Section 12.6, Tenant shall indemnify, defend and
hold harmless Landlord and Landlord’s past, present and future directors,
officers, employees or agents, in each case in their respective capacities as
such, and each of the heirs, executors, successors and assigns of any of the
foregoing (collectively, the “Landlord Party”) (except to the extent any claim
arises from the gross negligence or willful misconduct of Landlord or any
Landlord Party) against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses including reasonable attorneys’ fees and
disbursements, paid, suffered or incurred by Landlord Party in connection with,
relating to, arising out of or resulting from, directly or indirectly, any of
the following items (without duplication): (i) any breach by Tenant, Tenant’s
agents, contractors, employees, invitees, guests or licensees, of any covenant
or condition of this Lease on Tenant’s part to be performed; (ii) the gross
negligence or willful misconduct of Tenant, any Tenant Party and any of Tenant’s
agents, contractors, employees, invitees, guests or licensees or any other
person or entity claiming by, through or under Tenant; (iii) the use or
occupancy of the Premises, the Licensed Space and/or the Common Areas by Tenant,
any Tenant Party or any person or entity claiming by, through or under Tenant;
(iv) any acts, omissions or gross negligence of Tenant, any Tenant Affiliate or
any such person or entity, or the contractors, agents, employees, invitees or
licensees of Tenant or any such person or entity, in or about the Property, the
Licensed Space or the Common Areas; or (v) any Alteration, work or thing
whatsoever done, or any condition created by Tenant, any Tenant Affiliate or any
such person or entity, or the contractors, agents, employees, invitees or
licensees of Tenant or any such person or entity, in or about the Property, the
Licensed Space or the Common Areas. Tenant shall pay to Landlord as Additional
Rent, within twenty (20) days following rendition by Landlord to Tenant of bills
or statements therefor, sums equal to all losses, costs, liabilities, claims,
damages, fines, penalties and expenses referred to in this Section 11.2.
Tenant’s liability under this Lease extends to the acts and omissions of any
subtenant, and any agent, contractor, employee, invitee or licensee of any
subtenant or any person or entity claiming by, through or under any subtenant.
In case any action or proceeding is brought against Landlord by reason of any
such claim, Tenant, upon notice from Landlord, will, at Tenant’s expense, resist
or defend such action or proceeding by counsel approved by Landlord in writing,
such approval not to be unreasonably withheld or delayed (it being agreed that
counsel to Tenant’s insurance carrier is acceptable). In connection with such
indemnity, (a) Landlord shall endeavor to promptly notify Tenant of the relevant
claim or action (it being agreed that the timing of said notice shall not be a
condition to the effectiveness of the foregoing indemnity), (b) Landlord shall
reasonably cooperate with Tenant in Tenant’s defense of such claim or action,
provided that Landlord shall not incur any expense thereby, (c) prior to
Landlord’s settlement of any such claim or action, Landlord shall request
Tenant’s consent thereto, such consent not to be unreasonably withheld,
conditioned or delayed and (d) if Tenant shall request that Landlord settle such
claim or action, and Tenant shall deliver to Landlord the necessary funds to do
so (together with all other amounts due or payable to Landlord in connection
with this indemnity), Landlord shall accede to such request in any case where
the only relief being sought by the claimant or plaintiff in any proposed
settlement is monetary damages and Landlord and parties related to Landlord are
absolutely and unconditionally released in connection therewith.

11.3 Tenant shall look only to Landlord’s estate and interest in the Buildings
(or the net proceeds of any sale thereof) for the satisfaction of Tenant’s
remedies or for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default by or
liability of Landlord under this Lease, and no other property or assets of

 

23



--------------------------------------------------------------------------------

Landlord and no property of any officer, member, employee, director,
shareholder, partner or principal of Landlord shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, the relationship of Landlord and
Tenant hereunder or Tenant’s use or occupancy of the Premises or the Licensed
Space.

11.4 Notwithstanding anything contained in this Lease to the contrary, neither
Landlord nor Tenant shall be liable to the other in connection with any matter
arising from or relating to this Lease for any consequential, special or
indirect damages.

11.5 The provisions of this Article 11 shall survive the expiration or sooner
termination of this Lease.

ARTICLE 12

DESTRUCTION, FIRE AND OTHER CASUALTY

12.1 If the Premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall give immediate notice thereof to Landlord and this Lease
shall continue in full force and effect except as hereinafter set forth.

12.2 If the Premises or any part thereof shall be damaged or rendered
untenantable by fire or other casualty and this Lease is not terminated pursuant
to any provision of this Article 12, Landlord shall proceed, with reasonable
diligence after the collection of the insurance proceeds attributable to such
damage, to repair or cause to be repaired such damage to the Premises but only
to the extent not a part of any Alterations or otherwise not the responsibility
of Tenant under this Lease to construct, install, repair, replace and/or
maintain. All repairs to the Premises required by reason of such fire or other
casualty that are not the responsibility of Landlord hereunder shall be
performed by Tenant, at its sole cost and expense, promptly and with due
diligence unless this Lease shall have been terminated pursuant to this Article
12, in which event Tenant need not make such repairs. Except as provided in
Section 12.8, the Minimum Rent and the Additional Rent payable under Article 5
shall be equitably abated to the extent that the Premises shall have been
rendered untenantable, such abatement to be from the date of such damage to the
date the repairs required hereinabove to be performed by Landlord shall have
been substantially completed; provided, however, should Tenant reoccupy a
portion of the Premises for the conduct of Tenant’s business prior to the date
such repair work shall have been substantially completed, the Minimum Rent and
the Additional Rent payable under Article 5 allocable to such reoccupied portion
of the Premises, based upon the proportion which the occupied portion of the
Premises bears to the total area of the Premises, shall be payable by Tenant
from the date of such occupancy.

12.3 If the Premises are rendered wholly unusable or if a substantial part
(i.e., more than seventy-five percent (75%)) of the Premises shall be damaged,
either Landlord or Tenant may elect to terminate this Lease by notice to the
other party given within ninety (90) days after such fire or casualty specifying
a date for the expiration of this Lease, which date shall not be more than sixty
(60) days after the giving of such notice, and upon the date specified in such
notice the term of this Lease shall expire as fully and completely as if such
date were the date set forth above for the expiration of this Lease and Tenant
shall forthwith quit, surrender and vacate

 

24



--------------------------------------------------------------------------------

the Premises without prejudice however, to Landlord’s rights and remedies
against Tenant under the provisions hereof in effect prior to such termination,
and any rent owing shall be paid up to the date of such casualty and, provided
Tenant is not otherwise in default hereunder beyond the expiration of any
applicable notice and/or cure period, any payments of rent made by Tenant which
were on account of any period subsequent to such date shall be returned to
Tenant.

12.4 Notwithstanding anything herein to the contrary, if the Premises are
totally or substantially damaged (or rendered unusable for the ordinary conduct
of Tenant’s business) by a fire or other casualty at any time during the Term
and provided this Lease is not terminated by Landlord or Tenant as provided in
this Article 12, if either (i) Landlord shall not have commenced repairs as
provided in Section 12.2 within sixty (60) days after Landlord’s collection of
insurance proceeds or (ii) Landlord has not completed the making of the repairs
required by it to be made under Section 12.2 within twelve (12) months from the
date of such fire or other casualty, with such additional time after such date,
as shall equal the aggregate period Landlord may have been delayed in doing so
by force majeure or adjustment of insurance, as applicable, Tenant, within
twenty (20) days after the date on which such applicable time period expires,
may serve notice on Landlord of its intention to terminate this Lease, and if
within said twenty (20) day period, Landlord shall not have so commenced repairs
or substantially completed the making of such required repairs, as the case may
be, this Lease shall terminate on the expiration of such twenty (20) day period
as if such termination date were the Expiration Date and Tenant shall forthwith
quit, surrender and vacate the Premises without prejudice, however, to each
party’s rights and remedies against the other under the provisions hereof in
effect prior to such termination, and any rent owing shall be paid up to the
date of such casualty and, provided that Tenant is not otherwise in default
hereunder beyond the expiration of any applicable notice and/or cure period, any
payments of rent made by Tenant which were on account of any period subsequent
to such date shall be returned to Tenant.

12.5 Unless Landlord shall serve a termination notice as provided for herein or
this Lease is terminated by Tenant pursuant to Section 12.3 or Section 12.4,
Tenant shall cooperate with Landlord’s restoration obligations by removing from
the Premises as promptly as reasonably possible, all of Tenant’s salvageable
inventory and movable equipment, furniture, and other property.

12.6 Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding the
foregoing, each party shall look first to any insurance in its favor before
making any claim against the other party for recovery for loss or damage
resulting from fire or other casualty, and, except as provided in Section 12.8,
to the extent that such insurance is in force and collectible and to the extent
permitted by law, Landlord and Tenant each hereby releases and waives all right
of recovery against the other or any one claiming through or under each of them
by way of subrogation or otherwise. The foregoing release and waiver shall be in
force only if both releasors’ insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance and also, provided
that such a policy can be obtained without additional premiums.

12.7 Tenant acknowledges that Landlord will not carry insurance on Tenant’s
furniture, furnishings and other personal property or any Alterations installed
by or on behalf of Tenant and agrees that Landlord will not be obligated to
repair any damage thereto or replace the same

 

25



--------------------------------------------------------------------------------

and unless this Lease is terminated as provided in this Article 12, Tenant shall
promptly repair, restore and/or replace the same regardless if the insurance
proceeds therefor are sufficient for the same.

12.8 Notwithstanding any of the foregoing provisions of this Article 12, if and
to the extent by reason of some wrongful act on the part of Tenant or any of its
employees, agents, contractors, subcontractors, licensees or concessionaires
after the occurrence of a casualty which wrongful act is not cured prior to the
expiration of any applicable notice and/or cure period, either (i) Landlord
shall be unable to collect all of the insurance proceeds (including rent
insurance proceeds) applicable to damage or destruction of the Premises or any
Building by fire or other casualty or (ii) the Premises or any Building shall be
damaged or destroyed or rendered completely or partially untenantable on account
of fire or other casualty, then, without prejudice to any other remedy which may
be available against Tenant, (a) the abatement of rent provided for in this
Article 12 shall not be effective to the extent of the uncollected insurance
proceeds and (b) Landlord shall have no obligation to make any repairs
whatsoever to the portions of the Premises required to be repaired by Landlord
under Section 12.2 hereof.

ARTICLE 13

EMINENT DOMAIN

If the whole or any material part of the Premises shall be acquired or condemned
by eminent domain for any public or quasi-public use or purpose, then and in
that event, the term of this Lease shall cease and terminate from the date of
title vesting in such proceeding and Tenant shall have no claim for the value of
any unexpired term of this Lease. Tenant acknowledges that Landlord shall be
entitled to receive the entire compensation or award therefor. Notwithstanding
the foregoing, Tenant may make a separate claim in any eminent domain proceeding
(affecting all or any portion of the Premises) solely for the then value of
Tenant’s property and/or for any moving expenses incurred by Tenant in
connection therewith, provided that such award shall not result in a reduction
of the award made to Landlord in connection therewith. If only a non-material
part of the Premises shall be acquired or condemned by eminent domain as
aforesaid and this Lease shall not be terminated, this Lease and the term of
this Lease shall continue in full force and effect, provided, however, that from
and after the date of the vesting of title, the Minimum Rent and Additional Rent
shall be equitably reduced to include only that portion of the Premises that was
not acquired or condemned by eminent domain.

ARTICLE 14

ASSIGNMENT, SUBLETTING, ETC.

14.1 Tenant expressly agrees that neither this Lease nor any part hereof, shall,
by operation of law or otherwise, be assigned, mortgaged, pledged, encumbered or
otherwise transferred (a “Transfer”) by Tenant, Tenant’s legal representatives
or successors in interest and neither the Premises, nor any part thereof, nor
any Tenant’s property shall be encumbered in any manner by reason of any act or
omission on the part of Tenant or anyone claiming under or through Tenant, or
shall be sublet or be used, occupied or utilized for concession or desk space

 

26



--------------------------------------------------------------------------------

or for mailing privileges by anyone other than Tenant, without the prior consent
of Landlord in each instance except as otherwise expressly provided in this
Article 14. For purposes of this Article 14, (i) the issuance of interests in
Tenant (whether stock, partnership interests, interests in a limited liability
company or otherwise) to any person or group of related persons, whether in a
single transaction or a series of related or unrelated transactions, in such
quantities that after such issuance control of Tenant or the ability effectively
to control or direct the business decisions of Tenant, directly or indirectly,
shall have changed, shall be deemed an assignment of this Lease, as the case may
be, (ii) a Transfer of more than 50% in beneficial interest of Tenant (whether
stock, partnership interests, interests in a limited liability company or
otherwise) by any party or parties in interest whether in a single transaction
or a series of related or unrelated transactions shall be deemed an assignment
of this Lease, (iii) a take-over agreement shall be deemed an assignment of this
Lease and (iv) any person or legal representative of Tenant, to whom Tenant’s
interest under this Lease passes by operation of law, or otherwise, shall be
bound by the provisions of this Article 14. Any assignment (or deemed
assignment), sublease (or deemed sublease), license, concession, mortgage,
pledge, encumbrance or transfer by Tenant in contravention of this Article 14
shall be void. Notwithstanding the foregoing, if Tenant is a corporation whose
stock is publicly traded on a nationally recognized stock exchange (including,
without limitation, an initial public offering), then the issuance of stock or
one or more transfers of stock or other beneficial interest in Tenant (whether
or not more than 50% of the stock or other beneficial interest in Tenant is so
transferred other than to those deemed “insiders” within the meaning of the
Securities Exchange Act of 1934, as amended) which is effected through
“over-the-counter market” or through any recognized stock exchange shall not
constitute an assignment hereunder.

14.2 If this Lease be assigned, or if the Premises or any part thereof be
underlet or occupied by anybody other than Tenant, whether or not in violation
of this Article 14, Landlord may, after default by Tenant, collect rent from the
assignee, under-tenant or occupant, and apply the net amount collected to the
rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting except to the
extent such consent is not required under the express terms of this Article 14.

14.3 In connection with any request for consent to an assignment of this Lease
or the subletting of the Premises in whole or in part, Tenant shall provide
Landlord with all information reasonably requested by Landlord, including but
not limited to, financial reports with respect to such proposed assignee or
subtenant.

14.4 (a) No assignment or sublease shall be valid, and no assignee or subtenant
shall take possession of the Premises until an executed counterpart of such
assignment or sublease has been delivered to Landlord, which sublease or
assignment agreement, as applicable, shall be in form reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article 14.

 

27



--------------------------------------------------------------------------------

(b) Each sublease shall expressly provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that, in the event of any termination, re-entry, or dispossess by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant as sublandlord under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (i) be liable for
any previous act or omission of Tenant under such sublease, (ii) be subject to
any offset, not expressly provided in such sublease, that theretofore accrued to
such subtenant against Tenant or (iii) be bound by any previous modification of
such sublease not approved in writing by Landlord or by any prepayment of more
than one month’s minimum rent or any additional rent then due.

(c) Any assignment or transfer shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall assume all of the obligations of this Lease on the part of
Tenant to be performed or observed.

14.5 Notwithstanding any provision to the contrary contained herein, Tenant may,
without obtaining Landlord’s consent (but subject to compliance with the
requirements of this Section 14.5), (i) assign or transfer this Lease to a
corporation or other entity into which Tenant shall be merged or consolidated (a
“successor entity”) or an entity which acquires all or substantially all of the
assets, stock, or other equity interest of Tenant (an “acquiring entity”) or
(ii) sublet the entire Premises to an entity which controls, is controlled by,
or is under common control with Tenant (a “related entity”), provided that in
all such cases: (a) Tenant shall not be in default hereunder beyond the
expiration of any applicable notice and/or cure period at the time of such
assignment, transfer or sublease; (b) the principal purpose of such transfer or
acquisition is not the acquisition of Tenant’s interest in this Lease and is not
made to circumvent the provisions of this Article 14; (c) in the case of an
assignment to a successor entity or acquiring entity, reasonably satisfactory
proof has been delivered to Landlord demonstrating that such successor entity or
acquiring entity has a net worth immediately following such merger or
acquisition computed in accordance with generally accepted accounting principles
at least equal to the net worth of Tenant herein named on the date of this
Lease; (d) in the case of a subletting to a related entity, the rights granted
to Tenant and such related entity pursuant to this Section 14.5 shall be for
only so long as such person or entity shall remain a related entity and at such
time as such person or entity shall no longer be a related entity the rights
accorded to Tenant by this Section 14.5 shall not apply and Tenant shall
promptly comply with all of the terms and conditions of this Article 14, and
(e) in the event of an assignment, there shall have been delivered to Landlord,
at least ten (10) days after the effective date of such assignment, an
instrument in form and substance reasonably satisfactory to Landlord, duly
executed by the assignee, in which such assignee assumes (as of the effective
date of such assignment) observance of and performance of, and agrees to be
bound by, all of the terms, covenants and conditions of this Lease on Tenant’s
part to be performed.

14.6 Notwithstanding any provision to the contrary contained herein, Tenant may,
without obtaining Landlord’s consent (but subject to compliance with the
requirements of this Section 14.6) enter into desk sharing arrangements (each, a
“Desk Sharing Arrangement”), provided that in all such cases: (a) Tenant shall
not be in default hereunder beyond the expiration of any applicable notice
and/or cure period at the time of such Desk Sharing

 

28



--------------------------------------------------------------------------------

Arrangement; (b) such arrangement shall be subject and subordinate to the terms
of this Lease; (c) such arrangement will terminate automatically upon a default
by Tenant occurring and continuing beyond any applicable notice and cure period
under this Lease; (d) the party under the Desk Sharing Arrangement shall use the
Premises in conformity with all applicable provisions of this Lease; (e) in no
event shall the use of any portion of the Premises by any entity under any Desk
Sharing Arrangement create or be deemed to create any right, title or interest
in or to the Premises for such entity; (f) the portion(s) of the Premises
occupied by such party(ies) and the portion of the Premises occupied by Tenant
shall not be, and shall not be required by law to be, separated by demising
walls so as to create separate entrances from the elevator landing or public
corridors; (g) the aggregate space covered by all Desk Sharing Arrangements
shall not be more than fifteen percent (15%) of the rentable square footage of
the Premises, in the aggregate; and (h) no such arrangement shall be deemed to
release Tenant from any of its obligations and liabilities hereunder.

14.7 In no event shall any assignment or subletting (including any assignment
not requiring Landlord’s consent hereunder) release or relieve Tenant from its
obligations fully to perform all of the terms, covenants and conditions of this
Lease on Tenant’s part to be performed.

14.8 Tenant shall reimburse Landlord (whether or not the proposed transaction is
consummated), within ten (10) days after demand, for all reasonable costs
incurred by Landlord in connection with any assignment (whether or not
Landlord’s consent is required therefor) or sublease, including the costs of
making investigations as to the acceptability of the proposed assignee or
subtenant (or whether such proposed assignee or subtenant satisfies the
conditions set forth in this Article 14) and reasonable attorney’s fees and
disbursements incurred in connection with the granting or reviewing of any
matters reasonably related to any such assignment, subletting or other transfer.

ARTICLE 15

ACCESS TO PREMISES

15.1 Subject to the provisions of Section 15.2, Landlord or Landlord’s agents
shall have the right (but shall not be obligated) to enter the Premises and the
Licensed Space in any emergency at any time, and, at other reasonable times,
upon reasonable prior notice to Tenant, to examine the same, to confirm Tenant’s
compliance with the terms and provisions of this Lease, and/or to make such
repairs, replacements and improvements as Landlord may perform pursuant to the
terms of Section 8.1, or which Landlord may deem necessary or reasonably
desirable to the Premises, the Licensed Space or to any other portion of the
Building or which Landlord may elect to perform following Tenant’s failure to
make repairs or perform any work which Tenant is obligated to perform under this
Lease (after the expiration of any applicable notice and/or cure period), or for
the purpose of complying with Legal Requirements or other directions of
governmental authorities. Landlord shall repair, at Landlord’s expense, any
actual damage caused by Landlord during the course of such work and/or entry
into the Premises, and shall restore the Premises as nearly as reasonably
practicable to the condition existing prior to such installation but in no event
shall Landlord be obligated to employ overtime labor or to incur any
extraordinary expenses in connection therewith. Tenant shall permit Landlord to
erect, use and

 

29



--------------------------------------------------------------------------------

maintain ducts, pipes and conduits in and through the Premises and the Licensed
Space and to erect new pipes and conduits therein, provided, however, that
(i) to the extent reasonably possible (without the expenditure of any
extraordinary expense), any such ducts, pipes or conduits installed in or
through any portion of the Premises where there is no drop ceiling shall either
be concealed behind, beneath or within partitioning, columns, ceilings or floors
located in the Premises, or completely furred at points immediately adjacent to
partitioning, columns, ceilings or floors located in the Premises, (ii) the
installation of any such pipes, ducts, or conduits, when completed, shall not
reduce the usable area of the Premises beyond a de minimis amount and
(iii) Landlord shall repair any damage caused by Landlord to the Premises as a
result of any such installations. Landlord may, during the progress of any work
in the Premises and the Licensed Space, take all necessary materials and
equipment into the Premises and the Licensed Space, as applicable, without the
same constituting an eviction nor shall Tenant be entitled to any abatement of
rent while such work is in progress nor to any damages by reason of loss or
interruption of business or otherwise. Throughout the term hereof but subject to
the provisions of Section 15.2, Landlord shall have the right to enter the
Premises at reasonable hours, upon reasonable prior notice to Tenant, for the
purpose of showing the same to (i) prospective purchasers or mortgagees of the
Building or (ii) to any other persons to the extent such showing relates to
sustainable design efforts, improvements, and/or initiatives at the Campus.
During the last year of the Term, Landlord shall have the right to enter the
Premises at reasonable hours, upon reasonable prior notice to Tenant, for the
purpose of showing the same to prospective tenants. If Tenant is not present to
open and permit an entry into the Premises or the Licensed Space, Landlord or
Landlord’s agents may enter the same whenever such entry may be necessary or
permissible by master key or forcibly (in the event of any emergency) and
provided reasonable care is exercised to safeguard Tenant’s property and such
entry shall not render Landlord or its agents liable therefor, nor in any event
shall the obligations of Tenant hereunder be affected except that Landlord shall
promptly repair any damage caused by Landlord as a result thereof. Landlord
shall have the right at any time (including, without limitation, in connection
with any repairs, replacements and improvements that Landlord may perform
pursuant to the terms of Section 8.1(a) hereof), without the same constituting
an eviction and without incurring liability to Tenant therefor to change the
arrangement, design and/or location of public entrances, storefronts,
passageways, doors, doorways, corridors, elevators, stairs, toilets, or other
public parts of any Building and to change the name, number or designation by
which a Building may be known, provided that any such change does not diminish
Tenant’s means of access to the Premises beyond a de minimis extent. In
connection with any access under this Article 15, Landlord agrees to use
commercially reasonable efforts to minimize interference with Tenant’s use and
occupancy of the Premises; provided that in no event shall Landlord be required
to utilize overtime or premium pay labor or incur any extraordinary costs in
connection therewith.

15.2 Tenant shall have the right to reasonably designate, by written notice to
Landlord, certain areas of the Premises (including any area containing a safe,
financial information or information relating to Tenant’s product research and
development) as secure areas (each, a “Secure Area”). Tenant shall have the
right to have a representative accompany Landlord (and persons authorized by
Landlord) during any entry into the Secure Area (except in an emergency), which
representative Tenant agrees to make available upon Landlord’s reasonable
request. Landlord agrees to keep all information obtained by it during any entry
into a Secure Area confidential and shall use commercially reasonable efforts to
comply and cause its employees

 

30



--------------------------------------------------------------------------------

and contractors to comply with any controls instituted by Tenant to prevent the
disclosure of confidential information contained in any Secure Area. In
furtherance of the foregoing, upon Tenant’s request, Landlord shall and shall
cause any of its contractors seeking to access any portion of the Secure Area to
execute and deliver a confidentiality agreement in form and substance reasonable
acceptable to Tenant and the party intending to access such Secure Area.

ARTICLE 16

VAULT, VAULT SPACE, AREA

No vaults, vault space or area, whether or not enclosed or covered, not within
the property line of the Buildings is leased hereunder, anything contained in or
indicated on any sketch, blue print or plan or anything contained elsewhere in
this Lease to the contrary notwithstanding. Landlord makes no representation as
to the location of the property line of the Buildings. All vaults and vault
space and all such areas not within the property line of the Buildings, which
Tenant may be permitted to use and/or occupy, is to be used and/or occupied
under a revocable license, and if any such license be revoked, or if the amount
of such space or area be diminished or required by any federal, state or
municipal authority or public utility, Landlord shall not be subject to any
liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

ARTICLE 17

BANKRUPTCY

17.1 Neither Tenant’s interest in this Lease, nor any estate hereby created in
Tenant nor any interest herein or therein, shall pass to any
debtor-in-possession, trustee, or receiver or assignee for the benefit of
creditors or otherwise by operation of law except as may specifically be
provided pursuant to the provisions of the Bankruptcy Code, 11 U.S.C.§ 101 et
seq. (the “Bankruptcy Code”). If this Lease is assigned to any person or entity
pursuant to the Bankruptcy Code, any and all consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the estate of Tenant within the meaning of
the Bankruptcy Code. Any and all monies and other consideration constituting
Landlord’s property under the preceding sentence not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and be promptly paid
to or turned over to Landlord.

17.2 Anything elsewhere in this Lease to the contrary notwithstanding, this
Lease may be cancelled by Landlord by the sending of a notice to Tenant within a
reasonable time after the happening of any one or more of the following events:
(i) the commencement of a case in bankruptcy or under the laws of any state
naming Tenant as the debtor; which case shall not have been dismissed within
ninety (90) days after the institution thereof, or (ii) the making by Tenant of
an assignment or any other arrangement for the benefit of creditors under any
state statute. Neither Tenant nor any person claiming through or under Tenant,
or by reason of any statute or order of court, shall thereafter be entitled to
possession of the Premises but shall forthwith quit

 

31



--------------------------------------------------------------------------------

and surrender the Premises. If this Lease shall be assigned in accordance with
its terms, the provisions of this Article 17 shall be applicable only to the
party then owning Tenant’s interest in this Lease.

17.3 It is stipulated and agreed that in the event of the termination of this
Lease pursuant to Section 17.2 hereof, Landlord shall forthwith, notwithstanding
any other provisions of this Lease to the contrary, be entitled to recover from
Tenant as and for liquidated damages an amount equal to the difference between
the rent reserved hereunder for the unexpired portion of the term demised for
the same period. In the computation of such damages the difference between any
installment of rent becoming due hereunder after the date of termination and the
fair and reasonable rental value of the Premises for the period for which such
installment was payable shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such premises or any part thereof shall
be re-let by Landlord for the unexpired term of this Lease, or any part thereof,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the amount of rent reserved upon such re-letting shall be deemed to
be the fair and reasonable rental value for the part or the whole of the
Premises so re-let during the term of the re-letting. Nothing herein contained
shall limit or prejudice the right of Landlord to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amount of the difference referred
to above.

ARTICLE 18

DEFAULT

18.1 If Tenant defaults in fulfilling any of the covenants of this Lease other
than the covenants for the payment of Minimum Rent or additional rent; or if the
Premises are abandoned; or if any execution or attachment shall be issued
against Tenant or any of Tenant’s property whereupon the Premises shall be taken
or occupied by someone other than Tenant without Landlord’s express consent;
then, in any one or more of such events, upon Landlord serving a thirty
(30) days’ notice upon Tenant specifying the nature of said default and upon the
expiration of said thirty (30) days, if Tenant shall have failed to comply with
or remedy such default, or if the said default or omission complained of shall
be of a nature that the same cannot be completely cured or remedied within said
thirty (30) day period, and if Tenant shall not have diligently commenced curing
such default within such applicable period, and shall not thereafter, to the
extent permitted, with reasonable diligence and in good faith proceed to remedy
or cure such default, then Landlord may serve a three (3) business days’ notice
of cancellation of this Lease upon Tenant and upon the expiration of said three
(3) business days, this Lease and the term hereunder shall end and expire as
fully and completely as if the expiration of such three (3) business day period
were the day herein definitely fixed for the end and expiration of this Lease
and the term thereof and Tenant shall then quit and surrender the Premises to
Landlord but Tenant shall remain liable as hereinafter provided.

18.2 If the notice provided for in Section 18.1 hereof shall have been given,
and the term shall expire as aforesaid; or if Tenant shall make default in the
payment of the Minimum Rent reserved herein or any item of additional rent
herein mentioned or any part of either or in

 

32



--------------------------------------------------------------------------------

making any other payment herein required and such default shall not be cured
within five (5) days after the delivery of notice from Landlord to Tenant with
respect thereto; then and in any of such events Landlord may without further
notice, re-enter the Premises either by force (but only to the extent permitted
under applicable Legal Requirements) or otherwise, and dispossess Tenant by
summary proceedings or otherwise, and the legal representative of Tenant or
other occupant of demised premises and remove their effects and hold the
Premises as if this Lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end. If Tenant shall make default hereunder prior to the date fixed as the
commencement of any renewal or extension of this Lease, Landlord may cancel and
terminate such renewal or extension agreement by notice. The words “re-enter”
and “re-entry” as used in this Lease are not restricted to their technical legal
meaning.

ARTICLE 19

REMEDIES OF LANDLORD AND WAIVER OF REDEMPTION

19.1 In case of any such default beyond the expiration of any applicable notice
and/or cure period, re-entry, expiration and/or dispossess by summary
proceedings or otherwise, (i) the rent shall become due thereupon and be paid up
to the time of such re-entry, dispossess and/or expiration, together with such
expenses as Landlord may incur for attorneys’ fees and disbursements, brokerage,
and/or putting the Premises in good order, or for preparing the same for
re-rental; (ii) Landlord may (but without any obligation to do so) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and may grant concessions or free rent or charge a higher rental
than that in this Lease, and/or (iii) Tenant or the legal representatives of
Tenant shall also pay Landlord as liquidated damages for the failure of Tenant
to observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
Premises for each month of the period which would otherwise have constituted the
balance of the Term of this Lease. The failure of Landlord to re-let the
Premises or any part or parts thereof shall not release or affect Tenant’s
liability for damages. In computing such liquidated damages there shall be added
to the said deficiency such expenses as Landlord may incur in connection with
re-letting, such as legal expenses, attorneys’ fees and disbursements,
brokerage, advertising and for keeping the Premises in good order or for
preparing the same for re-letting. Any such liquidated damages shall be paid in
monthly installments by Tenant on the rent day specified in this Lease and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding. Landlord, in putting the Premises in
good order or preparing the same for re-rental may, at Landlord’s option, make
such alterations, repairs, replacements, and/or decorations in the Premises as
Landlord, in Landlord’s sole judgment, considers advisable and necessary for the
purpose of re-letting the Premises, and the making of such alterations, repairs,
replacements, and/or decorations shall not operate or be construed to release
Tenant from liability hereunder as aforesaid. Landlord shall in no event be
liable in any way whatsoever for failure to re-let the Premises, or in the event
that the Premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rent collected over the sums payable by Tenant. Landlord

 

33



--------------------------------------------------------------------------------

shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this Lease of any particular remedy shall not
preclude Landlord from any other remedy in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Landlord obtaining possession of demised premises,
by reason of the violation by Tenant of any of the covenants and conditions of
this Lease, or otherwise.

19.2 In the event this Lease is terminated pursuant to the provisions of Article
18 herein, then in addition to the remedies Landlord may have pursuant to
Section 19.1 herein, Landlord may elect, at its option, to recover from Tenant,
all damages it may incur by reason of such breach, including the cost of
recovering the Premises and reasonable attorneys’ fees and expenses and shall be
entitled to recover as and for liquidated damages, and not as a penalty, an
amount equal to the difference between (1) the Minimum Rent, Additional Rent and
charges equivalent to rent payable hereunder for the remainder of the stated
Term and (2) the reasonable rental value of the Premises for the remainder of
the stated term, both discounted at the rate of four (4%) percent per annum to
present worth, all of which shall be immediately due and payable by Tenant. In
determining the rental value of the Premises for such period, the rental
realized by any reletting, if such reletting be accomplished by Landlord within
a reasonable period of time after the termination of this Lease, shall be deemed
prima facie to be the rental value. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises or any part thereof,
or if the Premises are so relet, for its failure to collect the rent under such
reletting, and no refusal or failure to relet or failure to collect rent shall
affect Tenant’s liability for damages or otherwise hereunder. Nothing herein
contained shall limit or prejudice the right of Landlord to prove and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amounts referred to herein.

ARTICLE 20

FEES AND EXPENSES

If Tenant shall default in the observance or performance of any term or covenant
on Tenant’s part to be observed or performed under or by virtue of any of the
terms or provisions in any Article of this Lease and such default shall continue
after the expiration of any applicable notice and/or cure period, then, unless
otherwise provided elsewhere in this Lease, Landlord may immediately or at any
time thereafter and without notice perform the obligation of Tenant thereunder,
and if Landlord, in connection therewith or in connection with any default by
Tenant in the covenant to pay rent hereunder, makes any expenditures or incurs
any obligations for the payment of money, including but not limited to
reasonable attorneys’ fees and disbursements, in instituting, prosecuting or
defending any action or proceeding, such sums so paid or obligations incurred
with interest and costs shall be deemed to be additional rent hereunder and
shall be paid by Tenant to Landlord within ten (10) days of rendition of any
bill or statement to Tenant therefore, and if the Term shall have expired at the
time of making of such expenditures or incurring of such obligations, such sums
shall be recoverable by Landlord as damages.

 

34



--------------------------------------------------------------------------------

ARTICLE 21

NO REPRESENTATIONS BY LANDLORD

Neither Landlord nor Landlord’s agents have made any representations or promises
with respect to the physical condition of the Building, the Land, the Premises
or the Licensed Space, the rents, leases, expenses of operation or any other
matter or thing affecting or related to the Premises or the Licensed Space
except as herein expressly set forth and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Lease. Tenant has inspected the Buildings, the Premises
and the Licensed Space and is thoroughly acquainted with their condition, and
agrees to take the same “as is”. All understandings and agreements heretofore
made between the parties hereto are merged in this Lease, which alone fully and
completely expresses the agreement between Landlord and Tenant and any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part, unless such executory agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

ARTICLE 22

END OF TERM

Upon the expiration or other termination of the term of this Lease, Tenant shall
quit and surrender to Landlord the Premises, broom clean, vacant, in good order
and condition, ordinary wear excepted, together with the Premises FF&E in good
order and condition subject to ordinary wear, and Tenant shall perform any
restoration obligation imposed upon Tenant pursuant to the terms hereof,
including, without limitation, Article 7 and Article 36 and remove all of its
personal property. Tenant’s obligation to observe or perform this covenant shall
survive the expiration or other termination of this Lease. If the last day of
the term of this Lease or any renewal thereof, falls on Sunday, this Lease shall
expire at noon on the preceding Saturday unless it be a legal holiday in which
case it shall expire on the preceding business day.

ARTICLE 23

QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that upon Tenant paying the Minimum
Rent and additional rent and observing and performing all the terms, covenants
and conditions, on Tenant’s part to be observed and performed, Tenant may
peaceably and quietly enjoy the Premises hereby demised, subject, nevertheless,
to the terms and conditions of this Lease including, but not limited to, Article
29 hereof and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.

 

35



--------------------------------------------------------------------------------

ARTICLE 24

NO WAIVER

The failure of Landlord or Tenant to seek redress for violation of, or to insist
upon the strict performance of any covenant or condition of this Lease shall not
prevent a subsequent act which would have originally constituted a violation
from having all the force and effect of an original violation. The receipt by
Landlord, or the payment by Tenant, of rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach and no
provision of this Lease shall be deemed to have been waived by Landlord or
Tenant unless such waiver be in writing signed by the party to be charged with
such waiver. No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly rent herein stipulated shall be deemed to be other than on account
of the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. No act or thing done by Landlord or
Landlord’s agents during the term hereby demised shall be deemed an acceptance
of a surrender of the Premises and no agreement to accept such surrender shall
be valid unless in writing signed by Landlord. No employee of Landlord or
Landlord’s agent shall have any power to accept the keys of the Premises prior
to the termination of this Lease and the delivery of keys to any such agent or
employee shall not operate as a termination of this Lease or a surrender of the
Premises.

ARTICLE 25

DISPUTE RESOLUTION; WAIVER OF TRIAL BY JURY

25.1 Any dispute, controversy or claim arising out of or relating to this Lease
(a “Dispute”), shall initially be referred to the Transition Committee (as
defined in the Separation and Distribution Agreement) for resolution. If the
Transition Committee is unable to resolve such Dispute within thirty (30) days,
then either party may provide written notice thereof to the other party (the
“Initial Notice”), and the parties shall thereafter attempt in good faith to
negotiate a resolution of the Dispute. The negotiations shall be conducted by
executives who hold, at a minimum, the title of vice president and who have
authority to settle the Dispute. All such negotiations shall be confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

25.2 In the event that a Dispute has not been resolved within sixty (60) days
after receipt by a party of an Initial Notice, or within such longer period as
the Parties may agree to in writing, then each party hereby agrees and consents
to be subject to the jurisdiction of the Court of Common Pleas of the
Commonwealth of Pennsylvania in and for Lancaster County, or if the Court of
Common Pleas lacks jurisdiction over such dispute, in any state or federal court
having jurisdiction over the matter situated in Lancaster County, Pennsylvania,
to resolve any such unresolved Dispute in any suit, action or proceeding seeking
to enforce any provision of, or based on any other matter arising out of or in
connection with, this Lease. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the

 

36



--------------------------------------------------------------------------------

Court of Common Pleas of the Commonwealth of Pennsylvania in and for Lancaster
County, or if the Court of Common Pleas lacks jurisdiction over such dispute, in
any state or federal court having jurisdiction over the matter situated in
Lancaster County, Pennsylvania, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Notwithstanding this Article 25, Landlord may seek
injunctive relief from the Court of Common Pleas of the Commonwealth of
Pennsylvania in and for Lancaster County (or if the Court of Common Pleas lacks
jurisdiction over such dispute, in any state or federal court having
jurisdiction over the matter situated in Lancaster County, Pennsylvania) at any
time after a breach by Tenant of any of its obligations under Section 2.2 of
this Lease.

25.3 It is mutually agreed by and between Landlord and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action, proceeding (except for personal injury or property damage) on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises or the Licensed Space, and any emergency statutory or any other
statutory remedy. It is further mutually agreed that in the event Landlord
commences any summary proceeding for possession of the Premises, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding (except such compulsory or mandatory counterclaims that would be
waived if not raised in such proceeding).

ARTICLE 26

INABILITY TO PERFORM

This Lease and the obligation of Tenant to pay rent hereunder and perform all of
the other covenants and agreements hereunder on part of Tenant to be performed
shall in no way be affected, impaired or excused because Landlord is unable to
perform any of its obligations under this Lease or to supply or is delayed in
supplying any service expressly or impliedly to be supplied or is unable to
make, or is delayed in making any repair, additions, alterations or decorations
or is unable to supply or is delayed from so doing by reason of strike or labor
troubles or any cause whatsoever including, but not limited to, government
preemption in connection with a national emergency or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency or by reason of the conditions of supply and demand which have been or
are affected by war or other emergency.

ARTICLE 27

CAPTIONS

The captions are inserted only as a matter of convenience and for reference and
in no way define, limit or describe the scope of this Lease nor the intent of
any provision hereof.

 

37



--------------------------------------------------------------------------------

ARTICLE 28

ADJACENT EXCAVATION – SHORING

If an excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Tenant shall afford to the person causing or authorized
to cause such excavation, license to enter upon the Premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
Buildings from injury or damage and to support the same by proper foundations
without any claim for damages or indemnity against Landlord, or diminution or
abatement of rent.

ARTICLE 29

COMPLIANCE

Tenant and Tenant’s servants, employees, agents, visitors, and licensees shall
use the Premises, the Licensed Space and the Common Areas in a manner that is
generally consistent with Landlord’s past practices (including Landlord’s past
practices with respect to environmental, health and safety practices) unless
otherwise agreed to by Landlord in writing. Nothing in this Lease contained
shall be construed to impose upon Landlord any duty or obligation to enforce the
terms, covenants or conditions in any other lease, as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, visitors or licensees.

ARTICLE 30

SUCCESSORS AND ASSIGNS

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
expressly provided in this Lease, their assigns.

ARTICLE 31

INSURANCE

31.1 Tenant covenants and agrees to obtain on or before the Commencement Date
and to keep in force during the Term (i) “all risk” property insurance covering
all present and future property of Tenant, furniture and/or furnishings and any
Alterations installed by or on behalf of Tenant, to a limit of not less than the
full replacement value thereof, such insurance to include a replacement cost
endorsement, and (ii) a commercial general liability insurance policy protecting
against any liability whatsoever, occasioned by any occurrence on or about the
Premises or any appurtenances thereto with limits of liability thereunder of not
less than the amount of $5,000,000 per occurrence for bodily or personal injury
(including death) and in the amount of $1,000,000 in respect of property damage.
The insurance policies required hereunder shall be written by insurance
companies authorized to do business in the Commonwealth of Pennsylvania

 

38



--------------------------------------------------------------------------------

and with AM Best Rating of A- or better and shall be in such limits as Landlord
may reasonably require. All insurance required hereunder shall name Tenant as
the insured and shall also name as additional insureds Landlord and such other
parties as Landlord shall reasonably designate as additional insureds. The
insurance required hereby may be carried under a blanket policy covering the
Premises and other locations of Tenant, if any. Prior to the time such insurance
is first required to be carried by Tenant and thereafter, no later than ten
(10) days of renewal thereof, Tenant agrees to deliver to Landlord either a
duplicate original of the aforesaid policies or a certificate evidencing such
insurance, except that the property insurance referred to above, however, must
be evidenced by delivery by Tenant to Landlord of the ACORD Form 27, Evidence of
Property Insurance Form or its equivalent. Said certificates (including ACORD
Form 27 or its equivalent) shall contain an endorsement that such insurance may
not be cancelled except upon at least thirty (30) days’ prior notice to all
insureds thereunder. Tenant’s failure to provide and keep in force the
aforementioned insurance shall be regarded as a material default hereunder
entitling Landlord to exercise any or all of the remedies as provided in this
Lease in the event of Tenant’s default.

31.2 Landlord at its expense shall maintain throughout the term (with customary
deductibles) (a) all-risk insurance against loss or damage by fire or other
casualty, in an amount equal to one hundred percent (100%) of the replacement
value of the Buildings and (b) a policy of commercial general liability
insurance in an amount of $5,000,000 per occurrence for bodily or personal
injury (including death).

ARTICLE 32

BROKERAGE

Tenant and Landlord covenant, represent and warrant that neither party has had
any dealings or communications with any broker or agent in connection with the
consummation of this Lease, and Tenant and Landlord covenant and agree to hold
harmless and indemnify the other party and its officers, directors, employees
and members from and against any and all cost, expense (including reasonable
attorneys’ fees and disbursements) and liability arising out of any inaccuracy
or alleged inaccuracy of the above representation.

ARTICLE 33

ESTOPPEL CERTIFICATE

33.1 Tenant shall, at any time and from time to time, as requested by Landlord,
upon fifteen (15) days’ prior notice, execute and deliver to Landlord a
statement setting forth the Commencement Date, the Expiration Date, the Minimum
Rent and Additional Rent and certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force as modified and stating the modifications), the dates to which the
Minimum Rent and Additional Rent have been paid, whether or not, to the best
knowledge of Tenant, Landlord is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
Tenant may have knowledge, and whether there exist any offsets or defenses
against enforcement of any of the terms of this Lease upon the part of Tenant to
be performed, and, if so, specifying the same, and any other information
Landlord may reasonably request, it being intended that any such statement
delivered pursuant hereto may be relied upon by others with whom Landlord may be
dealing.

 

39



--------------------------------------------------------------------------------

33.2 Landlord shall, at any time and from time to time, as reasonably requested
by Tenant, upon ten (10) days’ prior notice, execute and deliver to Tenant a
statement certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the same is in full force as modified
and stating the modifications), the dates to which the Minimum Rent and
Additional Rent have been paid, the amount of Tenant’s security deposit then
being held by Landlord, whether or not, to the best knowledge of Landlord,
Tenant is in default in performance of any of its obligations under this Lease,
and, if so, specifying each such default of which Landlord may have knowledge.

ARTICLE 34

HOLDING OVER

34.1 Tenant acknowledges that possession of the entire Premises must be
surrendered to Landlord at the expiration or sooner termination of the term
hereof. The parties recognize and agree that the damage to Landlord resulting
from any failure by Tenant timely to surrender possession of the entire Premises
as aforesaid will be substantial, will exceed the amount of annual Minimum Rent
and additional rent theretofore payable hereunder, and will be impossible to
measure accurately. Tenant therefore agrees that if possession of the entire
Premises is not surrendered to Landlord upon the expiration or sooner
termination of the term of this Lease, then notwithstanding anything to the
contrary contained in this Lease, Tenant shall pay to Landlord for each month
and for each portion of any month during which Tenant holds over in the Premises
after the expiration or sooner termination of the term hereof, for use and
occupancy, Minimum Rent at (i) 150% of the final monthly rate of the then
current Term specified in Article 3 for the first thirty (30) days that Tenant
thus remains in possession, (ii) 200% thereafter, together with all Additional
Rent payable hereunder (and Landlord may accept such amounts without in any way
waiving its rights to require Tenant to vacate the Premises) and, in addition
thereto, if such holdover shall continue for more than five (5) business days,
Tenant shall pay Landlord for all damages sustained by reason of Tenant’s
retention of possession beyond five (5) business days after the expiration or
earlier termination of this Lease, but in no event shall Tenant be liable to
Landlord for any indirect, special, punitive or consequential damages.

34.2 If Tenant remains in possession of the Premises, or any part thereof, after
the expiration or earlier termination of the term of this Lease, such holding
over shall, at the election of Landlord expressed in a notice to Tenant and not
otherwise, constitute a tenancy from month-to-month. The provisions of this
Article 34 do not imply any right in Tenant to remain in the Premises after the
termination of this Lease, or exclude Landlord’s right of re-entry or any other
right or remedy hereunder or at law which Landlord may have against a holdover
tenant.

 

40



--------------------------------------------------------------------------------

ARTICLE 35

NOTICES

All notices, requests, claims, demands or other communications under this
Agreement (collectively, “notices”) shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Article 35):

If to Landlord, to:

Armstrong World Industries, Inc.

Building 5B

2500 Columbia Avenue

Lancaster, PA 17603

Attention: General Counsel

With a copy to:

Armstrong World Industries, Inc.

P.O. Box 3001

Lancaster, PA 17604

Attention: General Counsel

If to Tenant, to:

Armstrong Flooring, Inc.

Building 701

2500 Columbia Avenue

Lancaster, PA 17603

Attention: General Counsel

With a copy to:

Armstrong Flooring, Inc.

P.O. Box 3025

Lancaster, PA 17604

Attention: General Counsel

Any party may, by notice to the other party, change the address to which such
notices are to be given. A notice given by counsel for Landlord or Tenant shall
be deemed a valid notice if addressed and sent in accordance with the provisions
of this Article 35. Each of the parties hereto waives personal or any other
service other than as provided for in this Article 35. Notwithstanding the
foregoing, either party hereto may give the other party facsimile or oral notice
of the need of emergency repairs. Landlord’s Tax Statements and all other rent
bills may be delivered by Landlord via ordinary United States mail.

 

41



--------------------------------------------------------------------------------

ARTICLE 36

EXISTING FF&E

All of the furniture, fixtures and equipment located in the Premises and the
Licensed Space as of the Commencement Date (collectively, the “Premises FF&E”)
shall remain the property of Landlord. For the avoidance of doubt, the equipment
located in the Premises and the Licensed Space and identified on Exhibit E
attached hereto (the “Excluded FF&E,” and together with the Premises FF&E,
collectively, the “Existing FF&E”) is the sole property of the Tenant and does
not constitute part of the property being leased to Tenant hereunder; it being
agreed and acknowledged that all of Landlord’s right, title and interest in and
to the Excluded FF&E have been conveyed to Tenant pursuant to and subject to the
terms of the Separation and Distribution Agreement. Notwithstanding the
foregoing, the Premises FF&E shall not include any testing, manufacturing,
laboratory, operating or other equipment currently use primarily by Tenant in
connection with the AFI Business (as defined in the Separation and Distribution
Agreement). Landlord makes no representation or warranty with respect to the
Existing FF&E. Landlord shall have no obligation or liability to repair, replace
or maintain the Existing FF&E. Tenant, at Tenant’s sole cost and expense, shall
maintain the Existing FF&E in good working order and condition subject to
reasonable wear and tear and shall have the right to replace the Existing FF&E
or otherwise install such other furniture, fixtures and equipment in the
Premises or the Licensed Space in accordance with the terms set forth in Article
7 and Article 40, as applicable. At or prior to the expiration or earlier
termination of this Lease, Tenant shall remove all Excluded FF&E from the
Premises and shall restore, at Tenant’s sole cost and expense, the Premises in a
manner reasonably satisfactory to Landlord. All Excluded FF&E remaining in the
Premises following the expiration or earlier termination of this Lease shall be
deemed abandoned and may, at the election of Landlord, either be retained as
Landlord’s property or may be removed from the Premises by Landlord at Tenant’s
expense.

ARTICLE 37

CERTAIN RIGHTS RESERVED TO LANDLORD

37.1 Landlord reserves the following rights:

(a) Subject to the terms of Article 39, to install, affix and maintain all
signs, awnings, scaffolding, sidewalk bridges and canopies on the exterior of
the Buildings.

(b) To constantly have pass keys to the Premises and the Licensed Space and to
any portion(s) of the Premises and the Licensed Space that is secured by Tenant.

(c) To close the Buildings for all days observed by the State or Federal
Government as legal holidays and those designated as holidays established by any
union contract applicable to Building employees.

(d) Subject to Landlord’s security measures, Tenant shall have access to the
Premises 24 hours per day, 7 days per week. Notwithstanding the foregoing but
subject to the provisions of Sections 8.9, Article 12 and Article 13, Landlord
shall have no liability to Tenant,

 

42



--------------------------------------------------------------------------------

nor shall Tenant be entitled to terminate this Lease, to claim an actual or
constructive eviction in whole or in part, or be entitled to any abatement or
diminution of rent payable by Tenant under this Lease or to any relief from any
of its obligations under this Lease if by reason of strike or labor trouble or
any other similar cause beyond the reasonable control of Landlord (including,
but not limited to, acts of war, emergency, casualty, terrorism, bioterrorism,
or governmental preemption in connection with a national emergency) (A) there is
(i) a lack of access to any Building, the Premises, the Licensed Space or the
Common Areas (which shall include without limitation the lack of access to the
Buildings, the Premises, the Licensed Space or the Common Areas when it or they
are structurally sound but inaccessible due to evacuation of the surrounding
area or damage to nearby structures or public areas); (ii) reduced air quality
or other contaminants in the Buildings, the Licensed Space or the Common Areas
that would adversely affect the Building or its occupants, including without
limitation the presence of biological or other airborne agents within the
Building, the Licensed Space or the Premises; (iii) disruption of mail and
deliveries to the Building or the Premises; (iv) disruption of telephone and/or
other communications services to the Buildings, the Premises or the Common
Areas; (v) disruption of any other services to the Premises, any of the Building
systems or the Common Areas; or (B) Tenant is otherwise unable to use and/or
occupy the Premises or the Licensed Space for the conduct of its business.

ARTICLE 38

HAZARDOUS MATERIALS

38.1 Tenant hereby represents, warrants and covenants that it shall not install,
cause or permit any Hazardous Materials to be placed or stored in or about the
Premises or the Licensed Space in violation of any applicable environmental or
other Legal Requirements; provided, that nothing herein shall prevent Tenant’s
use of such reasonable amounts of Hazardous Materials customarily used in the
ordinary course of operation of Tenant’s business in the Premises in accordance
with this Lease if such use is for such ordinary course of such operation or in
connection with Alterations provided that, in either case, such use is in
accordance with all Legal Requirements applicable to the Building or the
Premises or any part thereof, and Tenant’s observance of all provisions of this
Lease. For the avoidance of doubt, Tenant shall promptly notify the Landlord’s
Director of Facilities if: (i) Tenant intends to change how it currently stores
any Hazardous Material such that additional modifications or special treatment
(including, without limitation, the installation of sprinklers or secondary
containment) will be required at that portion of the Premises or the Licensed
Space at which the Hazardous Material is present, (ii) Tenant intends to change
any laboratory or pilot line equipment such that an environmental permit review
by the Pennsylvania Department of Environmental Protection will be reasonably
required, or (iii) there are any new instances of generating or storing any
Hazardous Material; provided, however, that the foregoing shall not apply to
small amounts of Hazardous Materials customarily used by Tenant in a laboratory
and in accordance with all Legal Requirements applicable to the Building or the
Premises or any part thereof. Tenant shall indemnify and hold Landlord harmless
from and against any claims, demands, losses, liabilities, penalties and damages
arising out of, or in any way connected with the installation, placement,
storage or release of Hazardous Materials used or installed by Tenant, Tenant’s
employees, contractors or agents upon the Premises or the Licensed Space in
violation of the terms of this Lease. If Tenant, or its employees, contractors
or agents install, use, store or place Hazardous Materials in

 

43



--------------------------------------------------------------------------------

the Premises or the Licensed Space, Tenant shall be obligated to remove and
dispose of said Hazardous Materials in compliance with all Legal Requirements.
This covenant shall survive the expiration or earlier termination of this Lease.

38.2 As used herein, the term “Hazardous Materials” shall be any petroleum
product, asbestos product, or any other material, substance or waste that is
now, or hereafter during the Term, recognized as being hazardous or dangerous to
health or the environment by any federal, state or local agency having
jurisdiction over the Building (including, without limitation, any material,
substance or waste that has been classified as hazardous under 29 CFR §
1910.1200).

ARTICLE 39

SIGNAGE

The parties acknowledge that there is limited space available in the Campus for
the installation of signage. The parties will cooperate in good faith to develop
a fair and equitable approach to signage (including, without limitation, the
location, size, design, materials and installation of such signage) that takes
into account the needs of Landlord, Tenant and any other existing and future
tenants at the Campus, the space occupied by each of the respective parties, the
expectations of the surrounding community, and applicable Legal Requirements.
Tenant shall, at its sole cost and expense, remove any signage installed by or
on behalf of Tenant on or before the expiration or earlier termination of this
Lease and shall repair any damage caused by said removal.

ARTICLE 40

LICENSED AREA

40.1 Licensed Space – Building 4, Building 5A and Building 701.

(a) Landlord hereby grants to Tenant an exclusive license, subject to and in
accordance with the provisions of this Section 40.1 and upon and subject to all
of the other terms of this Lease, to use the space designated on Exhibit F-1
attached hereto (collectively, the “Building 5A Licensed Space”), Exhibit F-2
attached hereto (the “Building 4 Licensed Space”) and Exhibit F-3 attached
hereto (the “Building 701 Licensed Space”, and together with the Building 5A
Licensed Space and the Building 4 Licensed Space, the “Building Licensed
Space”), in each case, solely for a Permitted Use. Tenant shall not make any
Alterations to the Building Licensed Space without Landlord’s prior written
consent, which consent may be withheld in Landlord’s sole discretion.

(b) Notwithstanding anything to the contrary contained herein, the term of the
license granted herein shall commence on the Commencement Date and shall expire
on the earlier of (A) (i) with respect to the Building 5A Licensed Space and the
Building 4 Licensed Space, the date that is one (1) year from the date that
Landlord delivers written notice to Tenant of its desire to use, lease or
otherwise occupy all or any portion of the Building 5A Licensed Space or the
Building 4 Licensed Space, as applicable (the “Equipment License Expiration
Date”) and (ii) with respect to the Building 701 Licensed Space, the earlier of
(x) date that is ninety (90) days from the date

 

44



--------------------------------------------------------------------------------

that Landlord delivers written notice (the “Termination Notice”) to Tenant of
its desire to use, lease or otherwise occupy all or any portion of the Building
701 Licensed Space or (y) the Initial Expiration Date (the “701 License
Expiration Date,” and together with the Equipment License Expiration Date, the
“Building Licensed Space Expiration Date”) or (B) that date the term of the
Lease shall cease and terminate as herein provided.

(c) In the event Landlord delivers a Termination Notice to Tenant which requires
Tenant to vacate the Building 701 Licensed Space prior to the Initial Expiration
Date and Tenant is not then in default beyond the expiration of any applicable
notice and/or cure period, Landlord shall upgrade (the “Building 123 Upgrade”)
the portion of the Premises located within Buildings 1, 2 and 3 with such
furniture, fixtures and equipment as are necessary to accommodate the relocation
of Tenant’s employees from the Building 701 Licensed Space to Buildings 1, 2 and
3, provided that the costs in connection with such Building 123 Upgrade shall
not exceed $600,000 in the aggregate. The parties hereby agree and acknowledge
that the costs incurred by Landlord in connection with the Building 123 Upgrade
(which shall not exceed $600,000 in the aggregate) shall be treated as Operating
Expenses pursuant to and in accordance with Section 5.3(a)(iv).

(d) Tenant shall remove Tenant’s Property within the applicable Building
Licensed Space upon the applicable Building Licensed Space Expiration Date or
earlier termination of the Lease and repair any damage to the Building Licensed
Space or other portions of the applicable building caused by the removal
thereof, all at Tenant’s sole cost and expense. In the event Tenant’s Property
remains in the Building Licensed Space following the applicable Building
Licensed Space Expiration Date or earlier termination of the Lease, the same
shall be deemed abandoned and may, at the election of Landlord, either be
retained as Landlord’s property or may be removed from the applicable Licensed
Space by Landlord at Tenant’s expense.

40.2 Data Center Licensed Space

(a) Landlord hereby grants to Tenant an exclusive license, subject to and in
accordance with the provisions of this Section 40.2 and upon and subject to all
of the other terms of this Lease, to use the space designated on Exhibit G
attached hereto (the “Data Center Licensed Space”; and together with the
Building Licensed Space, the “Licensed Space”) solely for equipment storage,
data center and telecommunication uses that comply with the terms hereof.

(b) Tenant hereby agrees and acknowledges that the individuals set forth on
Schedule 40.2(b) attached hereto (the “Designated Tenant Representatives”) are
the sole representatives of Tenant that are permitted to access the Data Center
Licensed Space at any time, provided that Tenant shall have the right to update
the list of Designated Tenant Representatives from time to time by delivering
written notice thereof to Landlord, but in no event shall the total number of
Designated Tenant Representatives exceed twenty (20) persons at any one time.
Landlord shall have the right to have a representative accompany any of the
Designated Tenant Representatives during any entry into the Data Center Licensed
Space. Tenant shall cause the Designated Tenant Representatives to

 

45



--------------------------------------------------------------------------------

keep all information obtained during any entry into the Data Center Licensed
Space confidential and shall comply with and cause the Designated Tenant
Representatives to comply with any controls instituted by Landlord to prevent
the disclosure of confidential information contained in the Data Center Licensed
Space. In furtherance of the foregoing, upon Landlord’s request, each of Tenant
and the Designated Tenant Representatives shall execute and deliver a
confidentiality agreement in form and substance reasonably acceptable to
Landlord and Tenant.

(c) Tenant shall not make any Alterations to the Data Center Licensed Space
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion. Notwithstanding the foregoing, Tenant shall be
permitted to install additional equipment in the Data Center Licensed Space or
replace existing equipment in the Date Center Licensed Space, provided that
(i) the power consumed following such installation (taking into account all
other installations) is not more than twenty percent (20%) of the power consumed
the previous year, (ii) Tenant delivers to Landlord at least 180 days prior
written notice of such installation, (iii) Tenant otherwise complies with the
terms and conditions set forth in Article 7 which terms and conditions shall
apply to Alterations to the Data Center Licensed Space with the same force and
effect, and (iv) the costs of such installation shall be borne solely by Tenant
except to the extent Landlord determines, in its reasonable discretion, that
such installation benefits both Landlord and Tenant, in which case such
installation shall be performed by Landlord and the cost thereof shall be
treated as an Operating Expense.

(d) At or prior to the expiration or earlier termination of this Lease, Tenant
shall remove Tenant’s Property from the Data Center Licensed Space and shall
restore, at Tenant’s sole cost and expense, the Data Center Licensed Space in a
manner reasonably satisfactory to Landlord. All Tenant’s Property remaining in
the Data Center Licensed Space following the expiration or earlier termination
of this Lease shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Data Center
Licensed Space by Landlord at Tenant’s expense.

40.3 Tenant acknowledges that neither Landlord nor Landlord’s agents has made
any representations nor promises with respect to the fitness or suitability of
the Licensed Space for any purposes intended by Tenant therefor. Tenant shall
not look to Landlord to supply or provide any security, material, services,
repairs, alterations or property whatsoever in connection with the Licensed
Space except as expressly set forth in Article 8. Subject to Section 8.1 hereof,
Tenant shall, throughout the term of the applicable Licensed Space, take good
care of the Licensed Space and the fixtures and equipment therein, and at
Tenant’s sole cost and expense, make all repairs thereto as and when needed to
preserve them in good working order and condition, reasonable wear and tear,
obsolescence and damage from the elements, fire or other casualty, excepted.
Without limiting the terms of Section 15.1, Landlord shall have the right to
enter the Licensed Space at reasonable hours, upon reasonable prior notice to
Tenant, for the purpose of showing the same to (i) prospective purchasers,
mortgagees and tenants or (ii) any other persons to the extent such showing
relates to sustainable design efforts, improvements, and/or initiatives at the
Campus.

 

46



--------------------------------------------------------------------------------

40.4 Tenant shall secure, and keep in full force and effect, such supplementary
insurance with respect to the Licensed Space as Landlord may reasonably require
from time to time. The rights granted in respect of the Licensed Space are given
in connection with, and as part of the rights created under, this Lease and are
not separately transferable or assignable. This Article 40 does not, and shall
not be deemed to, constitute a lease or a conveyance of the Licensed Space by
Landlord to Tenant or to confer upon Tenant any right, title, estate or interest
in the Licensed Space. This Article 40 grants to Tenant only a personal
privilege to occupy the Licensed Space and maintain and use the equipment
therein on the terms and conditions set forth herein.

ARTICLE 41

MISCELLANEOUS

41.1 If any of the provisions of this Lease, or the application thereof to any
person or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

41.2 This Lease shall be governed in all respects by the laws of the
Commonwealth of Pennsylvania without giving effort to the principles of
conflicts of law.

41.3 If, in connection with obtaining financing for the Buildings, a bank,
insurance company or other lending institution shall request reasonable
modifications to this Lease as a condition to such financing, Tenant will not
unreasonably withhold its consent thereto, provided that such modifications do
not materially and adversely affect Tenant’s rights or obligations hereunder.

41.4 Wherever it is specifically provided in this Lease that a party’s consent
is not to be unreasonably withheld, a response to a request for such consent
shall also not be unreasonably conditioned or delayed. If either Landlord or
Tenant considers that the other has unreasonably withheld or delayed a consent
(where such standard is applicable), it shall so notify the other party within
thirty (30) days after receipt of notice of denial of the requested consent or,
in case notice of denial is not received within ten (10) days after making its
request for the consent, within ten (10) days thereafter. Tenant hereby waives
any claim against Landlord which it may have based upon any assertion that
Landlord has unreasonably withheld or unreasonably delayed any consent required
hereunder, and Tenant agrees that its sole remedy shall be an action or
proceeding to enforce any such provision or for specific performance, injunction
or declaratory judgment. In the event of such a determination, the requested
consent shall be deemed to have been granted; however, Landlord shall have no
liability to Tenant for its refusal or failure to give such consent. The sole
remedy for Landlord’s unreasonably withholding or delaying of consent shall be
as provided in this Section 41.4. Notwithstanding anything to the contrary
provided in this Lease, in any instance where the consent of a ground lessor
and/or a mortgagee is required, Landlord shall not be required to give its
consent until and unless such ground lessor and/or mortgagee has given its
consent. Landlord agrees to seek such consent if Landlord would otherwise
consent in such instance.

 

47



--------------------------------------------------------------------------------

41.5 The person(s) executing this Lease on behalf of Tenant and Landlord hereby
represent and warrant that they have been duly authorized to execute this Lease
for and on behalf of their respective parties.

41.6 The listing of any name other than that of Tenant, whether on the doors of
the Premises, on the Building directory, if any, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Premises, nor shall it be
deemed to be the consent of Landlord to any assignment or transfer of this
Lease, to any sublease of the Premises, or to the use or occupancy thereof by
others.

41.7 In the event that Landlord or Tenant places the enforcement of this Lease
or the collection of any Minimum Rent or additional rent due, or to become due
hereunder, or recovery of the possession of the Premises, in the hands of an
attorney, or files suit upon the same, Landlord shall recover its reasonable
attorneys’ fees, disbursements and court costs from Tenant in connection with
such matter. The provisions of this Section 41.7 shall survive the expiration or
earlier termination of this Lease.

41.8 Landlord and Tenant understand, agree, and acknowledge that (i) this Lease
has been freely negotiated by both parties and (ii) in any controversy, dispute,
or contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

41.9 Tenant represents and warrants to Landlord that (a) Tenant and each person
or entity directly or indirectly owning an interest in Tenant is (1) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control of the Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (2) not a person or entity with whom a citizen of the United States
is prohibited to engage in transactions by any trade embargo, economic sanction,
or other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of Tenant
constitute property of, or are beneficially owned, directly or indirectly, by,
any Embargoed Person, (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that this Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

(a) Tenant covenants and agrees (i) to comply with all Legal Requirements
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations,

 

48



--------------------------------------------------------------------------------

warranties or covenants set forth in this Section 41.9 are no longer true or
have been breached or if Tenant has a reasonable basis to believe that they may
no longer be true or have been breached, (iii) not to use funds from any
“Prohibited Person” (as such term is defined in the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) to make any payment due to Landlord
under this Lease and (iv) at the request of Landlord, to provide such
information as may be reasonably requested by Landlord to determine Tenant’s
compliance with the terms hereof.

(b) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during this Lease Term shall be a material default of this Lease.
Notwithstanding anything to the contrary contained herein, including but not
limited to Tenant’s rights under Section 14.8, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of this Lease.

41.10 Landlord hereby represents and warrants to Tenant that, on the date
hereof, Landlord is primarily engaged in the design and manufacturing of ceiling
systems. Tenant hereby represents and warrants to Landlord that, on the date
hereof, Tenant is primarily engaged in the design and manufacturing of flooring
systems. In the event that either Landlord or Tenant intends on entering into a
merger, consolidation, acquisition or other transaction (each a “Corporate
Transaction”) that would result in either party expanding into the production,
manufacturing, design or sale of any product other than as represented herein,
then (i) Landlord or Tenant, as applicable, shall notify the other party in
writing no less than ten (10) days prior to the effective date of the proposed
Corporate Transaction and (ii) the parties shall discuss in good faith whether
any changes or modifications should be made with respect to Tenant’s access to
and/or usage of the Common Areas under this Lease to ensure that adequate
controls are in place to protect the respective interests of Landlord and
Tenant, including, without limitation, any controls relating to security and
confidentiality.

41.11 This Lease may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single agreement. Any signature page to any counterpart may
be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

[end of agreement; signatures follow on the next page]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the date first above written.

 

LANDLORD: ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation By:  

/s/ Brian L. MacNeal

  Name:   Brian L. MacNeal   Title:   Authorized Officer TENANT: ARMSTRONG
FLOORING, INC., a Delaware corporation By:  

/s/ John W. Thompson

  Name:   John W. Thompson   Title:   Authorized Officer